Name: Commission Delegated Regulation (EU) 2019/33 of 17 October 2018 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards applications for protection of designations of origin, geographical indications and traditional terms in the wine sector, the objection procedure, restrictions of use, amendments to product specifications, cancellation of protection, and labelling and presentation
 Type: Delegated Regulation
 Subject Matter: consumption;  information and information processing;  marketing;  farming systems;  trade;  agricultural activity;  agricultural policy;  beverages and sugar
 Date Published: nan

 11.1.2019 EN Official Journal of the European Union L 9/2 COMMISSION DELEGATED REGULATION (EU) 2019/33 of 17 October 2018 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards applications for protection of designations of origin, geographical indications and traditional terms in the wine sector, the objection procedure, restrictions of use, amendments to product specifications, cancellation of protection, and labelling and presentation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 109, Article 114 and Article 122 thereof, Whereas: (1) Regulation (EU) No 1308/2013 repealed and replaced Council Regulation (EC) No 1234/2007 (2). Sections 2 and 3 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013 lay down rules on designations of origin, geographical indications, traditional terms, labelling and presentation in the wine sector and empower the Commission to adopt delegated and implementing acts in that respect. In order to ensure the smooth functioning of the wine market in the new legal framework, certain rules have to be adopted by means of such acts. Those acts should replace the provisions of Commission Regulation (EC) No 607/2009 (3) which should therefore be repealed. (2) Experience gained from the application of Regulation (EC) No 607/2009 has demonstrated that the current procedures for the registration, amendment and cancellation of Union or third country designations of origin or geographical indications can be intricate, burdensome and time consuming. Regulation (EU) No 1308/2013 has created legal vacuums, in particular as regards the procedure to be followed in applications to amend product specifications. Rules of procedure concerning designations of origin and geographical indications in the wine sector are inconsistent with the rules applicable to quality schemes in the foodstuffs, spirit drinks and aromatised wines sectors of Union law. This gives rise to inconsistencies in how this category of intellectual property rights is implemented. These discrepancies should be addressed in light of the right to protection of intellectual property established in Article 17(2) of the Charter of Fundamental Rights of the European Union. This Regulation should therefore simplify, clarify, complete and harmonise the relevant procedures. Procedures should be modelled as far as possible on the efficient and well tested procedures for protecting intellectual property rights relating to agricultural products and foodstuffs laid down in Regulation (EU) No 1151/2012 of the European Parliament and of the Council (4), Commission Delegated Regulation (EU) No 664/2014 (5) and Commission Implementing Regulation (EU) No 668/2014 (6), and adapted to take account of the specificities of the wine sector. (3) Designations of origin and geographical indications are intrinsically linked to the territory of Member States. National and local authorities have the best expertise and knowledge of the relevant facts. This should be reflected in the relevant procedural rules, having regard to the principle of subsidiarity set out in Article 5(3) of the Treaty on European Union. (4) The name to be protected as a designation of origin or a geographical indication should only be registered in a language that has at least a historical link with the geographical area in which the product is produced. Specific rules concerning the use of linguistic characters for a PDO and a PGI should be laid down in order to ensure that operators and consumers in all Member States are better able to read and understand such names. (5) The conditions in which a single producer may qualify as an eligible applicant should be defined. Single producers should not be penalised if prevailing circumstances prevent the creation of a producer group. However, it should be clarified that the protected name may be used by other producers established in the demarcated geographical area provided the conditions laid down in the product specification are met, even where the protected name consists of or contains the name of the holding of the single applicant producer. (6) Where a wine sector product bearing a designation of origin or geographical indication must only be packaged within a demarcated geographical area according to the product specification, this constitutes a restriction on the free movement of goods and freedom to provide services. In light of the case-law of the Court of Justice such restrictions may be imposed only if they are necessary and proportionate to safeguard quality, to certify the origin of the product or to ensure control. It is therefore necessary to provide that any restrictions on packaging should be duly justified from the point of view of the free movement of goods and the freedom to provide services. (7) Regulation (EC) No 607/2009 laid down a number of derogations concerning production in the demarcated geographical area. These derogations should be maintained to preserve traditional production practices. They should be clearly set out for the sake of legal certainty and clarity. (8) Applications for protection are examined by the national authorities of the Member State concerned through a preliminary national procedure. In the case of protected designations of origin, Member States should pay particular attention to the description of the link between the quality and characteristics of the product and the particular geographical environment. In the case of protected geographical indications, Member States should pay particular attention to the description of the link between a specific quality, reputation or other characteristic and the geographical origin of the product, taking into account the demarcated area and the characteristics of the product. The definition of the demarcated area should be detailed, precise and unambiguous so that producers, the competent authorities and the control bodies can ascertain whether operations are being carried out within the demarcated geographical area. (9) The assessment carried out by the competent authorities of Member States is an essential step in the procedure. Member States have knowledge, expertise and access to data and facts that make them the best placed to assess whether an application concerning a designation of origin or a geographical indication fulfils the requirements for protection. Therefore, Member States should guarantee that the result of this assessment, which should be faithfully recorded in a single document summarising the relevant elements of the product specification, is reliable and accurate. Having regard to the principle of subsidiarity, the Commission should subsequently scrutinise applications to ensure that there are no manifest errors and that Union law and the interests of stakeholders outside the Member State of application have been taken into account. (10) In order to facilitate joint applications for protection of designations of origin and geographical indications, the specific steps in the procedures for those applications should be defined. (11) Where Member States consider that the name subject to the application for protection is eligible for registration as a protected designation of origin or geographical indication in compliance with Regulation (EU) No 1308/2013, Member States should be able to grant transitional protection at national level while the Commission is conducting the assessment on the application for protection. (12) The information to be submitted by an applicant in order for applications for protection, amendment, objection or cancellation requests to be deemed admissible should be set out in order to facilitate the management of such applications and in order to speed up the examination of the files. (13) The objection procedure should be shortened and improved. For the sake of legal certainty, deadlines should be fixed for the various steps in the procedure and grounds of objection should be specified. An amicable step should be introduced to allow the parties to communicate with a view to potentially reaching agreement. (14) Provision should be made for specific derogations that permit grapevine products that do not comply with the product specification to use a protected name for a transitional period. In order to overcome temporary difficulties and in order to ensure that all producers comply with the specifications in the long term, Member States should be allowed to grant derogations for a period of up to 10 years in certain cases. (15) Producers of grapevine products bearing a name protected as a designation of origin or geographical indication have to face a changing and challenging market. They require procedures allowing them to swiftly adapt to market demands, however, they are in fact penalised by the length and complexity of the current amendment procedure, the effect of which impedes their ability to react quickly to the market. Producers of grapevine products bearing a name protected as a designation of origin or geographical indication should also be allowed to take account of developments in scientific and technical knowledge and of environmental changes. In order to reduce the steps of such procedures and to give effect in this area to the principle of subsidiarity, decisions on amendments which do not concern essential elements of the product specification should be approved at Member State's level. Producers should be enabled to apply those amendments immediately on the conclusion of the national procedure. There should be no requirement to re-examine the application for approval at Union level. (16) However, in order to protect the interests of third parties established in Member States other than the one in which the grapevine products is produced, the Commission should remain responsible for approving amendments for which an objection procedure is required at Union level. Therefore, a new classification of amendments should be introduced: standard amendments, which apply immediately following the approval by the Member State since they do not require an objection procedure at Union level, and Union amendments, which apply only following approval by the Commission subsequent upon the completion of an objection procedure at Union level. (17) Temporary amendments should be introduced to allow grapevine products bearing a protected designation of origin or geographical indication to continue to be marketed under the protected names in cases of natural disaster or adverse weather conditions or adoption of sanitary or phytosanitary measures which temporarily prevent operators from complying with the product specification. Due to their emergency nature, temporary amendments should apply immediately following the approval by the Member State. The list of emergency grounds for temporary amendments is exhaustive due to the exceptional character of temporary amendments. (18) Union amendments should follow the procedure governing applications for protection in order to have the same efficiency and guarantees. It should be applied mutatis mutandis with the exclusion of certain steps which should be omitted with a view to reducing the administrative burden. The procedure for standard amendments and temporary amendments should be established to allow Member States to carry out an appropriate assessment of the applications and to guarantee a consistent approach across Member States. The accuracy and exhaustiveness of Member States' assessment should be equivalent to the accuracy and exhaustiveness required for the assessment process within the procedure governing applications for the protection. (19) Standard and temporary amendments related to the protected designations of origin and geographical indications of third countries should follow the approach provided for Member States, and the approval decision should be taken in accordance with the system in force in the third country in question. (20) The cancellation procedure should be more transparent and clear. In particular, it should be possible to oppose the cancellation request. To that end, the cancellation procedure should follow the standard procedure governing applications for protection, mutatis mutandis, with the exclusion of certain steps which should be omitted to reduce the administrative burden. It should be possible to cancel protected names if a name is no longer in use in the market place. (21) Rules on temporary labelling and the presentation of grapevine products whose name has been the subject of an application for protection as a designation of origin or geographical indication should be adopted in order to ensure the protection of the legitimate interests of the operators while taking into account the principle of fair competition and the obligation to ensure that appropriate information is communicated to consumers. (22) Certain protected designations of origin benefit from derogations from the obligation to use the term protected designation of origin on labels. In order to maintain this historical concession it is appropriate to confirm the existence of this derogation for such names. (23) The use of traditional terms to describe grapevine products is a long-established practice in the Union. Such terms designate a production or ageing method, the quality, colour, type of place or a particular event linked to the history of a grapevine product bearing a protected designation of origin or geographical indication or indicate that it is a grapevine product having a protected designation of origin or geographical indication. Articles 112 and 113 of Regulation (EU) No 1308/2013 lay down the general rules regarding the use and protection of traditional terms. So as to ensure fair competition and avoid misleading consumers, a common framework should be laid down regarding the protection and registration of such traditional terms. Furthermore, the procedures concerning the grant of protection to traditional terms should be simplified and harmonised, where possible, with the procedures applicable to the grant of protection to designations of origin and geographical indications. (24) A traditional term may evoke the particular characteristics of the grapevine product bearing that traditional term. Therefore, in order to convey clear information, that term should be indicated only in the language customarily used, with its original spelling and script. (25) In order to ensure that consumers are not misled, the use of traditional terms for grapevine products manufactured in third countries should be allowed provided they fulfil the same or equivalent conditions to those required from Member States. Therefore, both Member States and third countries should have the possibility to apply for the protection of a traditional term at Union level. Having regard to the fact that some third countries do not have the same centralised system of protection of traditional terms as the Union, the definition of representative professional organisations operating in third countries should be laid down to ensure the same guarantees as those provided for in the Union rules. (26) Member States, third countries or representative professional organisations operating in third countries should ensure that the application for protection submitted to the Commission is complete and contains all relevant information that allows the Commission to establish that the traditional term complies with the conditions laid down in Article 112 of Regulation (EU) No 1308/2013 and proves that the traditional term is already protected in the Member State. (27) Protection should only be granted to traditional terms that are widely known and have a significant economic impact on the grapevine products for which they are reserved. Therefore, the Commission should approve applications for the protection of a traditional term only where the application provides exhaustive evidence that the term is traditionally used to describe grapevine products produced in a large part of the territory of the Union or is a reputed name traditionally used in the entire territory of a Member State or third country, that fair competition is guaranteed for producers that used that term prior to the grant of protection and that the traditional term is not a generic term. To this end, the meaning of traditional use and generic should be defined in this Regulation. (28) The Commission should scrutinise the application for protection of a traditional term in order to ensure that the application is duly completed and complies with the conditions laid down by this Regulation. If the application requirements are not met, the Commission should request the applicant to make the necessary modifications or to withdraw the application. In the absence of action on the part of the applicant, the application should be rejected. (29) To ensure the absence of any obstacle to the protection of a traditional term, any Member State or third country, or any natural or legal person having a legitimate interest, should have the option of objecting to the protection of that traditional term. In order for the objection to be deemed admissible, the objection should be substantiated and should demonstrate that the application is not in compliance with Union rules on traditional terms. Furthermore, in case the objection is considered admissible, the Commission should provide the applicant with a copy of the objection received in order to facilitate the parties to reach an agreement. If no agreement between the parties is reached, the Commission should rule on the objection and grant the protection or reject the application for protection of the traditional term. (30) In order to ensure clarity for consumers as regards the nature and origin of the product and in order to ensure fair competition among producers, it is necessary to establish the conditions of use for trade marks that contain or consist of a traditional term and for the use of homonymous traditional terms. (31) In order to take account of the evolution in consumption patterns and to address grapevine products production and marketing developments, it should be possible for Member States and third countries to apply to modify or cancel a traditional term. To be deemed admissible, applications to modify or cancel a traditional term should be duly substantiated. (32) The system in place in third countries for the protection and use of traditional terms may differ from the one in place within the Union. For consistency purposes, the use of traditional terms to describe grapevine products produced in third countries should be allowed provided that they do not conflict with Union law. (33) The acquired right of protection of traditional terms protected under Regulation (EC) No 607/2009 should be taken into account. Those terms should therefore continue to be automatically protected under this Regulation. (34) Articles 117 to 121 of Regulation (EU) No 1308/2013 lay down the general rules for the labelling and presentation of grapevine products. That Regulation also harmonises the use of terms other than those expressly specified by Union legislation, provided that they are not misleading. For the smooth functioning of the internal market, Union rules on the use of compulsory labelling particulars for grapevine products should be laid down. Moreover, in order not to mislead consumers, provisions on the use of optional labelling particulars should also be set out. (35) In order to assist consumers, mandatory information should be grouped in a single visual field on the container. However, in accordance with the requirements of Regulation (EU) No 1169/2011 of the European Parliament and of the Council (7), certain compulsory particulars, such as the indication of the importer and listing of ingredients that may cause allergies or intolerances should be exempt from this obligation. (36) Under the terms of Regulation (EU) No 1169/2011 the substances or products that may cause allergies or intolerances and the terms to be used to indicate them on the label of foodstuffs are those listed in Annex II therein. In the case of grapevine products, other terms are also used to refer to egg products, milk products and sulphites. Those terms should therefore be used for the labelling of grapevine products. (37) Grapevine products produced within the Union are exported to third countries. In order to ensure that consumers of those countries understand the information related to the product they purchase, it should be possible to have the label translated into the languages of the importing country. Moreover, in order to facilitate trade, provision should be made permitting the labels to display any particulars required by the legislation of the importing country, whether or not compliant with Union law. Moreover, for security reasons, it should also be possible to derogate from Union presentation requirements for grapevine products to be consumed on board of airplanes, such as the obligation to use glass-bottles for sparkling wines. (38) The use of lead-based capsules to cover the closing devices of containers holding products covered by Regulation (EU) No 1308/2013 should continue to be banned in order to avoid any risk of contamination by contact with such capsules and environmental pollution from waste. (39) Due regard should be given to the particular nature of grapevine products and the degree of variability of their alcohol content. Therefore, positive and negative tolerances should be allowed as regards the indication of the actual alcoholic strength by volume on the label. (40) In order to ensure traceability, rules on the indication of provenance should be introduced. Moreover, those rules should take into account the expectation of consumers as regards the origin of the grapevine products and that of the grape and must used to produce the final product. (41) For the smooth operation of the internal market and to ensure that the consumer is not misled, there should be a compulsory indication of the name and address of the bottler, producer, vendor or importer. (42) Consumers often make purchasing decisions based on the information provided concerning the sugar content of sparkling wine, aerated sparkling wine, quality sparkling wine and quality aromatic sparkling wine. The indication of sugar content should therefore be compulsory for those categories of grapevine products while it should remain optional for other categories of grapevine products. (43) Consumers are not always aware of the characteristics and production methods of aerated sparkling wine and aerated semi-sparkling wine, especially as regards the use of carbon dioxide. It is therefore necessary to indicate on the label of that wine that it has been produced by adding carbon dioxide. (44) The indication of the vintage year and the indication of one or more wine grape varieties require specific rules to ensure that the information conveyed to consumers is not misleading. In particular, restrictions should be established for the use of grape variety names consisting of or containing a protected designation of origin or geographical indication. (45) Consumers also often make purchasing decisions based on the wine grape variety used. In order to prevent misleading labelling practices, rules on the conditions of use of the names used to indicate wine grape varieties should be laid down. Furthermore, considering the economic importance of varietal wines for producers, it should be possible for producers of grapevine products not bearing a protected designation of origin or geographical indication to indicate the information varietal wine, together with the name of the country where the grapevine product was produced, on the label. (46) The sugar content of grapevine products other than sparkling wine, aerated sparkling wine, quality sparkling wine and quality aromatic sparkling wine is not an essential element of information for the consumer. It should therefore be optional for producers to indicate the sugar content of those grapevine products on the label. However, in order not to mislead the consumers, the voluntary use of terms related to the sugar content for those products should be regulated. (47) In order to ensure the veracity and accuracy of the information conveyed to the consumer, specific conditions should be set out for indicating production methods on the label, especially as regards production methods for sparkling wines and ageing practices for all grapevine products. These terms evoke higher standard grapevine products in the consumer's mind, and should therefore be reserved for grapevine products bearing a protected designation of origin or geographical indication. (48) The indication of the holding which exploits the vineyards from which the grapevine products come and where all the winemaking processes are carried out, may constitute an added value for producers and a higher quality indication for consumers. It should therefore be permissible for producers to indicate the name of a holding on the labels of grapevine products bearing a protected designation of origin or protected geographical indication. (49) The indication on the label of the name of a geographical area which is smaller or larger than the area of a protected designation of origin or geographical indication should be permitted for grapevine products bearing a protected designation of origin or geographical indication, in order to better inform the consumer about the place where the grapevine product was produced, in particular where such places are well known by consumers. (50) The use of bottles having a particular shape for certain grapevine products bearing a protected designation of origin or geographical indication is a long-established practice within the Union and such use can evoke certain characteristics or the provenance of those grapevine products in the mind of consumers. Such bottle shapes should therefore be reserved for the wines in question. (51) The traditional type of glass bottle and closure of sparkling wines reflect traditional production and bottling practices. They should therefore be reserved to sparkling wine. However, Member States should be able to authorise the use of such type of bottle and closure for other beverages, provided that they do not mislead the consumer as to the real nature of the product. (52) Member States should be enabled, for the implementation of their quality policy, to lay down additional rules for the labelling of grapevine products produced on their territories, provided that they are compatible with Union law. (53) Any documents or information sent to the Commission concerning an application for protection, amendment or cancellation of a protected designation of origin, geographical indication or traditional term should be in one of the official languages of the Union or accompanied by the translation in one of those languages, in order to allow the Commission to carry out the correct analysis of the submitted documentation and information. (54) To ensure a smooth transition from the rules of Regulation (EC) No 607/2009 to the new rules set out in this Regulation and Commission Implementing Regulation (EU) 2019/34 (8), transitional periods should be provided for in order to enable economic operators established in the Union and in third countries to comply with the labelling requirements. Provisions should be enacted to ensure that grapevine products labelled in accordance with the existing rules may continue to be marketed until stocks are exhausted, HAS ADOPTED THIS REGULATION: CHAPTER I INTRODUCTORY PROVISION Article 1 Subject matter This Regulation lays down rules supplementing Regulation (EU) No 1308/2013 concerning protected designations of origin, protected geographical indications and traditional terms, in addition to labelling and presentation in the wine sector as regards: (a) applications for protection; (b) the objection procedure; (c) restrictions of use of protected designation of origin and protected geographical indications (d) amendments to product specifications and modifications of traditional terms; (e) cancellation of protection; (f) labelling and presentation. CHAPTER II PROTECTED DESIGNATIONS OF ORIGIN AND GEOGRAPHICAL INDICATIONS SECTION 1 Application for protection Article 2 Name to be protected 1. The name to be protected as a designation of origin or geographical indication shall be registered only in the languages which are or were historically used to describe the specific product in the demarcated geographical area. 2. The name of a designation of origin or a geographical indication shall be registered in its original script. Where the original script is not in Latin characters, a transcription in Latin characters shall be registered together with the name in its original script. Article 3 Applicant A single producer may be deemed an applicant within the meaning of Article 95(1) of Regulation (EU) No 1308/2013 if it is shown that: (a) the person concerned is the only producer willing to submit an application; and (b) the demarcated geographical area possesses characteristics which differ appreciably from those of neighbouring areas or the characteristics of the product are different from those produced in neighbouring areas. The circumstance by which a protected designation of origin or geographical indication consists of or contains the name of the holding of the single applicant producer shall not prevent other producers from using that name provided that they comply with the product specification. Article 4 Additional requirements for product specifications 1. The description of the grapevine products shall indicate the relevant category or categories of grapevine products from amongst the categories set out in Part II of Annex VII to Regulation (EU) No 1308/2013. 2. Where the product specification indicates that packaging, including bottling, shall take place within the demarcated geographical area or within an area in the immediate proximity of the demarcated area in question, it shall also include a justification showing why, in the specific case, the packaging must take place in the particular geographical area to safeguard quality, to ensure the origin or to ensure control, taking into account Union law, in particular that on the free movement of goods and the free provision of services. Article 5 Derogations concerning production in the demarcated geographical area 1. By way of derogation from points (a)(iii) and (b)(iii) of Article 93(1) of Regulation (EU) No 1308/2013, and on condition that the product specification so provides, a product which has a protected designation of origin or geographical indication may be made into wine in any of the following locations: (a) in an area in the immediate proximity of the demarcated area in question; (b) in an area located within the same administrative unit or within a neighbouring administrative unit, in conformity with national rules; (c) in the case of a trans-border designation of origin or geographical indication, or where an agreement on control measures exists between two or more Member States or between one or more Member States and one or more third countries, in an area situated in the immediate proximity of the demarcated area in question. 2. By way of derogation from point (a)(iii) of Article 93(1) of Regulation (EU) No 1308/2013, and on condition that the product specification so provides, a product may be made into sparkling wine or semi-sparkling wine bearing a protected designation of origin beyond the immediate proximity of the demarcated area in question if this practice was in use prior to 1 March 1986. 3. By way of derogation from point (a)(iii) of Article 93(1) of Regulation (EU) No 1308/2013, with regard to liqueur wines with the protected designation of origin MÃ ¡laga and Jerez-XÃ ©rÃ ¨s-Sherry, the must of raisined grapes to which neutral alcohol of vine origin has been added to prevent fermentation, obtained from Pedro XimÃ ©nez vine variety, may come from the Montilla-Moriles region. Article 6 National procedure When forwarding an application for protection to the Commission in accordance with Article 96(5) of Regulation (EU) No 1308/2013, a Member State shall include a declaration that it considers that the application lodged by the applicant meets the conditions for protection under Subsection 2 of Section 2 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013 and the provisions adopted pursuant thereto and that it certifies that the single document referred to in Article 94(1)(d) of Regulation (EU) No 1308/2013 is a faithful summary of the product specification. Member States shall inform the Commission of admissible objections received in the national procedure. Member States shall keep the Commission informed of any national judicial proceedings possibly affecting the application for protection. Article 7 Joint applications Where joint applications for the protection of a name as designation of origin or geographical indication, as referred to in Article 95(3) of Regulation (EU) No 1308/2013, are submitted, the related preliminary national procedures, including the objection stage, shall be carried out in all the Member States concerned. Article 8 Transitional national protection 1. A Member State may, on a transitional basis only, grant protection to a name at national level, with effect from the date upon which an application for protection has been forwarded to the Commission. Such transitional national protection shall cease on the date upon which either a decision on protection under Regulation (EU) No 1308/2013 is taken or the application is withdrawn. 2. Where a name is not protected under this Regulation, the consequences of such national protection shall be the sole responsibility of the Member State concerned. The measures taken by Member States under paragraph 1 shall have no effect on intra-Union or international trade. Article 9 Admissibility of the application 1. Applications for protection are considered admissible if they are submitted in accordance with Articles 94, 95 and 96 of Regulation (EU) No 1308/2013 and Article 3 and Article 5(3) of Implementing Regulation (EU) 2019/34 and if they are duly completed. An application for protection shall be considered to be duly completed when it complies with Article 94(1) and (3) of Regulation (EU) No 1308/2013 and Article 2 of Implementing Regulation (EU) 2019/34 and if the single document is duly completed. The single document summarising the product specification, referred to in Article 94(1)(d) of Regulation (EU) No 1308/2013 shall be considered to be duly completed when it complies with the requirements listed in Article 5(1) and (2) of Implementing Regulation (EU) 2019/34. The product specification shall be considered duly completed when it complies with the requirements set out in Article 94(2) of Regulation (EU) No 1308/2013. 2. If the Commission considers that an application is inadmissible, it shall inform the competent authorities of the Member State or those of the third country or the applicant established in a third country of the reasons grounding the finding of inadmissibility. 3. At least once a month the Commission shall make public the list of names for which it has received applications for protection as designations of origin or geographical indications, the name of the applicant Member State or third country and the date of submission of the application. Article 10 Scrutiny of the application An examination of the application by the Commission, as referred to in Article 97(2) of Regulation (EU) No 1308/2013, shall consist of a check that there are no manifest errors in the application. When examining the application the Commission shall examine the single document in particular. The examination should be completed within a period of 6 months. Where this period is exceeded, the Commission shall inform the applicant in writing of the reasons for the delay. SECTION 2 Objection procedure Article 11 Admissibility and grounds of objection 1. For the purposes of Article 98 of Regulation (EU) No 1308/2013 a substantiated statement of objection shall be admissible where: (a) it is received by the Commission within the deadline set out in Article 98 of Regulation (EU) No 1308/2013; (b) it complies with the requirements set out in Article 8(1) of Implementing Regulation (EU) 2019/34; and: (c) it shows that the application for protection or amendment to the product specification or for cancellation of the protection is incompatible with the rules on designations of origin and geographical indications because: (i) it would conflict with Articles 92 to 95, 105 or 106 of Regulation (EU) No 1308/2013 and with the provisions adopted pursuant thereto; (ii) the registration of the proposed name would conflict with Article 100 or 101 of Regulation (EU) No 1308/2013; (iii) the registration of the proposed name would jeopardise the rights of a trade mark holder or of a user of a fully homonymous name or of a compound name, one term of which is identical to the name to be registered, or the existence of partially homonymous names or of other names similar to the name to be registered which refer to grapevine products which have been legally on the market for at least five years preceding the date of the publication provided for in Article 97(3) of Regulation (EU) No 1308/2013. The grounds of objection shall be assessed in relation to the territory of the Union. Where an objection is filed by a natural or legal person, the duly substantiated statement of objection shall be admissible only if it shows the legitimate interest of the objector. 2. Where the Commission considers that the objection is inadmissible, it shall inform the authority or natural or legal person that objected of the reasons grounding the finding of inadmissibility. Article 12 Objection procedure 1. If the Commission considers that the objection is admissible it shall invite the authority or natural or legal person that lodged the objection and the authority or natural or legal person that lodged the application for protection to engage in appropriate consultations for a period of three months. The invitation shall be issued within a period of four months from the date on which the application for protection, to which the substantiated statement of objection relates, is published in the Official Journal of the European Union and it shall be accompanied by a copy of the substantiated statement of objection. At any time during these three months, the Commission may, at the request of the authority or natural or legal person that lodged the application, extend the deadline for the consultations by a maximum of three months. 2. The authority or person that lodged the objection and the authority or person that lodged the application for protection shall start such consultations without undue delay. They shall provide each other with the relevant information to assess whether the application for protection complies with the conditions of this Regulation and of Regulation (EU) No 1308/2013. 3. If the parties reach an agreement, either the applicant established in the third country or the authorities of the Member State or of the third country from which the application for protection was lodged shall notify the Commission of the results of the consultations carried out and of all the factors which enabled that agreement to be reached, including the opinions of the parties. If the details published in accordance with Article 97(3) of Regulation (EU) No 1308/2013 have been substantially amended, the Commission shall repeat the scrutiny referred to in Article 97(2) of that Regulation after a national procedure ensuring adequate publication of those amended details has been carried out. Where, following the agreement, there are no amendments to the product specification or where the amendments are not substantial, the Commission shall adopt a decision in accordance with Article 99 of Regulation (EU) No 1308/2013 conferring protection on the designation of origin or geographical indication. 4. If no agreement is reached, either the applicant established in the third country or the authorities of the Member State or of the third country, from which the application for protection was lodged shall notify the Commission of the results of the consultations carried out and of all the related information and documents. The Commission shall adopt a decision in accordance with Article 99 of Regulation (EU) No 1308/2013 either conferring protection or rejecting the application. Article 13 Restrictions on the use of protected designations of origin and protected geographical indications 1. Without prejudice to Article 102 of Regulation (EU) No 1308/2013, the Commission may adopt implementing acts granting a transitional period of up to five years to enable products originating in a Member State or a third country, the designation of which consists of or contains a name that contravenes Article 103(2) of Regulation (EU) No 1308/2013, to continue to use the designation under which they were marketed. The granting of such transitional period is conditional upon the submission of an admissible statement of objection under Article 96(3) or Article 98 of Regulation (EU) No 1308/2013 showing that the decision conferring protection over the name would jeopardise the existence: (a) of an entirely identical name or of a compound name, one term of which is identical to the name to be registered; or (b) of partially homonymous names or of other names similar to the name to be registered which refer to grapevine products which have been legally on the market for at least five years preceding the date of the publication provided for in Article 97(3) of Regulation (EU) No 1308/2013. 2. The Commission may adopt implementing acts extending the transitional period referred to in paragraph 1 up to 15 years in duly justified cases where it is shown that: (a) the designation referred to in paragraph 1 has been in legal use consistently and fairly for at least 25 years before the application for protection was submitted to the Commission; (b) the purpose of using the designation referred to in paragraph 1 has not, at any time, been to profit from the reputation of the registered name and it is shown that the consumer has not been nor could have been misled as to the true origin of the product. 3. When using a designation referred to in paragraphs 1 and 2, the indication of the country of origin shall clearly and visibly appear on the labelling. 4. To overcome temporary difficulties, with the long-term objective of ensuring that all producers in the area concerned comply with the product specification, a Member State may grant protection for a transitional period, starting from the date on which the application is forwarded to the Commission, on condition that the operators concerned have legally marketed the grapevine products in question using the names concerned continuously for at least the five years prior to the lodging of the application to the authorities of the Member State and that these temporary difficulties had been raised in the national objection procedure referred to in Article 96(3) of Regulation (EU) No 1308/2013. The transitional period shall be as short as possible and shall not exceed 10 years. The first subparagraph shall apply mutatis mutandis to a protected geographical indication or protected designation of origin referring to a geographical area situated in a third country, with the exception of the objection procedure. Such transitional periods shall be indicated in the application file referred to in Article 94(1) of Regulation (EU) No 1308/2013. SECTION 3 Amendments to product specifications Article 14 Types of amendments 1. For the purposes of Article 105 of Regulation (EU) No 1308/2013 amendments to a product specification are classified into two categories as regards their importance: amendments requiring an objection procedure at Union level (Union amendments), and amendments to be dealt with at Member State or third country level (standard amendments). An amendment is considered to be a Union amendment where: (a) it includes a change in the name of the protected designation of origin or protected geographical indication; (b) it consists of a change, a deletion or an addition of a category of grapevine product, as referred to in Part II of Annex VII to Regulation (EU) No 1308/2013; (c) it could potentially void the link referred to in point (a)(i) or in point (b)(i) of Article 93(1) of Regulation (EU) No 1308/2013; (d) it entails further restrictions on the marketing of the product. Applications for Union amendments submitted by third countries or by third country producers shall contain proof that the requested amendment complies with the laws on the protection of designations of origin or geographical indications in force in that third country. All other amendments are considered standard amendments. 2. For the purposes of Article 105 of Regulation (EU) No 1308/2013, a temporary amendment is a standard amendment concerning a temporary change in the product specification resulting from the imposition of obligatory sanitary and phytosanitary measures by the public authorities or linked to natural disasters or adverse weather conditions formally recognised by the competent authorities. Article 15 Procedure for Union amendments to product specifications 1. An application for approval of a Union amendment to a product specification, as defined in Article 14 of this Regulation, shall follow the procedure laid down in Article 94 and Articles 96 to 99 of Regulation (EU) No 1308/2013, in Sections 1, 2 and 3 of Chapter II of this Regulation and in Sections 1, 2 and 3 of Chapter II of Implementing Regulation (EU) 2019/34 mutatis mutandis. 2. Where, based on the examination carried out pursuant to Article 97(2) of Regulation (EU) No 1308/2013, the Commission considers that the conditions required under Article 97(3) of that Regulation are met, it shall publish the application for a Union amendment referred to in Article 9(1) of Implementing Regulation (EU) 2019/34 in the Official Journal of the European Union, C series. The final decision on the approval of the amendment shall be adopted without applying the examination procedure referred to in Article 229(2) of Regulation (EU) No 1308/2013 unless an admissible objection has been lodged or the application for amendment is rejected, in which case the second paragraph of Article 99 of that Regulation shall apply. 3. An application for approval of Union amendments shall contain Union amendments exclusively. If an application for Union amendments also contains standard or temporary amendments the procedure for Union amendments shall apply only to the Union amendments. The standard or temporary amendments shall be deemed as not submitted. 4. In examining the applications for amendment, the Commission shall focus on the proposed amendments. Article 16 Admissibility of applications for Union amendment 1. Applications for approval of a Union amendment to a product specification are considered admissible if they are submitted in accordance with Article 105 of Regulation (EU) No 1308/2013 and with Article 3 and Article 9(2) of Implementing Regulation (EU) 2019/34 mutatis mutandis, and if they are duly completed. An application for approval of a Union amendment to a product specification shall be considered to be duly completed where it is comprehensive and exhaustive and where it complies with the requirements set out in Article 2 and Article 9(1) of Implementing Regulation (EU) 2019/34. The approval by the Commission of an application for approval of a Union amendment to a product specification shall only cover the amendments submitted in the application itself. 2. If the application is considered inadmissible, the competent authorities of the Member State or those of the third country or the applicant established in a third country shall be informed of the reasons for the inadmissibility. Article 17 Standard amendments 1. Standard amendments shall be approved and made public by Member States to which the geographical area of the designation of origin or geographical indication relates. Applications for approval of a standard amendment to a product specification shall be submitted to the authorities of the Member State to whom the geographical area of the designation or indication relates. Applicants shall satisfy the conditions laid down in Article 95 of Regulation (EU) No 1308/2013. If the application for approval of a standard amendment to a product specification does not come from the applicant which had submitted the application for protection of the name or names to which the product specification refers, the Member State shall give that applicant the opportunity to comment on the application, if that applicant still exists. The application for a standard amendment shall provide a description of the standard amendments, provide a summary of the reasons for which the amendments are required and demonstrate that the proposed amendments qualify as standard in accordance with Article 14 of this Regulation. 2. Where the Member State considers that the requirements of Regulation (EU) No 1308/2013 and the provisions adopted pursuant thereto are met, it may approve and make public the standard amendment. The approval decision shall include the modified consolidated single document, where relevant, and the modified consolidated product specification. The standard amendment shall be applicable in the Member State once it has been made public. The Member State shall communicate standard amendments to the Commission not later than one month following the date on which the national decision of approval was made public. 3. Decisions approving standard amendments concerning grapevine products originating in third countries shall be taken in accordance with the system in force in the third country concerned and shall be communicated to the Commission by a single producer within the meaning of Article 3 or a group of producers having a legitimate interest, either directly to the Commission or via the authorities of that third country, not later than one month following the date they are made public. 4. The communication of standard amendments shall be considered to be duly completed when it complies with Article 10 of Implementing Regulation (EU) 2019/34. 5. In the event that the standard amendment implies a modification of the single document, the Commission shall publish the description of the standard amendment referred to in Article 10 of Implementing Regulation (EU) 2019/34 and the modified single document in the Official Journal of the European Union, C series, within three months from the date on which the communication is received from the Member State, third country or third country single producer or group of producers. 6. In the event that the standard amendment does not imply a modification of the single document, the Commission shall make public, via the information systems referred to in Article 32 of Implementing Regulation (EU) 2019/34, the description of the standard amendment within three months from the date on which the communication is received from the Member State, third country or applicant established in the third country. 7. Standard amendments shall be applicable in the territory of the Union once they have been published in the Official Journal of the European Union, C series or made public by the Commission in the information systems referred to in Article 32 of Implementing Regulation (EU) 2019/34. 8. If the geographical area covers more than one Member State, the Member States concerned shall apply the procedure for standard amendments separately for the part of the area which falls within their territory. The standard amendment shall be applicable only after the last national decision of approval becomes applicable. The Member State last approving the standard amendment shall send the Commission the communication referred to in paragraph 4 not later than one month following the date on which its decision approving the standard amendment is made public. If one or more of the Member States concerned do not adopt the national decision of approval referred to in the first subparagraph, any of Member States concerned may submit an application under the Union amendment procedure. Such a rule shall also apply mutatis mutandis when one or more of the concerned countries is a third country. Article 18 Temporary amendments 1. Temporary amendments shall be approved and made public by Member States to which the geographical area of the designation of origin or geographical indication relates. They shall be communicated to the Commission together with the reasons supporting the temporary amendments not later than one month following the date on which the national decision of approval was made public. A temporary amendment is applicable in the Member State once it has been made public. 2. Where the geographical area covers more than one Member State, the procedure for temporary amendment applies separately in the Member States concerned for the part of the area which falls within their territory. Temporary amendments shall be applicable only when the last national decision of approval becomes applicable. The Member State last approving the temporary amendment shall communicate it to the Commission not later than one month following the date upon which its decision of approval is made public. This rule applies, mutatis mutandis, also when one or more of the countries concerned is a third country. 3. Temporary amendments concerning grapevine products originating in third countries shall be communicated to the Commission, together with the reasons supporting the temporary amendments, by a single producer within the meaning of Article 3 or a group of producers having a legitimate interest, either directly or via the authorities of that third country, not later than one month following their approval. 4. The communication of temporary amendments shall be considered to be duly completed when it contains all the elements referred to in Article 11 of Implementing Regulation (EU) 2019/34. 5. The Commission shall make public such amendments within three months from the date on which the communication is received from the Member State, third country or third country single producer or group of producers. A temporary amendment is applicable in the territory of the Union once it has been made public by the Commission. SECTION 4 Cancelling a protected designation of origin or geographical indication Article 19 Cancellation procedure Requests to cancel a protected designation of origin or geographical indication, as referred to in Article 106 of Regulation (EU) No 1308/2013, shall follow the procedure laid down in Article 94 and Articles 96 to 99 of that Regulation together with provisions of Sections 1, 2 and 4 of Chapter II of this Regulation and of Sections 1, 2, 4 and 5 of Chapter II of Implementing Regulation (EU) 2019/34 mutatis mutandis. The Commission shall publish the cancellation request referred to in Article 13 of Implementing Regulation (EU) 2019/34 in the Official Journal of the European Union, C series. Article 20 Grounds for cancellation For the purposes of Article 106 of Regulation (EU) No 1308/2013 compliance with the product specification shall also be deemed not to be ensured where no product bearing the protected name has been placed on the market for at least seven consecutive years. Article 21 Admissibility of cancellation requests 1. For the purpose of Articles 106 of Regulation (EU) No 1308/2013 a substantiated cancellation request shall be admissible where: (a) the cancellation request complies with the requirements set out in Article 13(1) of Implementing Regulation (EU) 2019/34; and (b) the cancellation request is based on the grounds referred to in Article 106 of Regulation (EU) No 1308/2013. 2. Where the Commission considers that the cancellation request is not admissible it shall inform the Member State or third country authority or the natural or legal person that submitted the request of the reasons supporting the finding of inadmissibility. 3. Substantiated statements of objection to cancellation shall be admissible only where they show commercial reliance by an interested person on the registered name. SECTION 5 Use of symbols, indications and abbreviations Article 22 Temporary labelling and presentation After an application for protection of a designation of origin or a geographical indication has been forwarded to the Commission, producers may indicate it in labelling and presentation, and use national logos and indications, in compliance with Union law and in particular Regulation (EU) No 1169/2011. Union symbols indicating the protected designation of origin or the protected geographical indication, the Union indications protected designation of origin or protected geographical indication and the Union abbreviations PDO or PGI may appear on the labelling only after the publication of the decision conferring protection on that designation of origin or geographical indication. Where the application is rejected, any grapevine products labelled in accordance with the first subparagraph may be marketed until the stocks are exhausted. Article 23 Derogations from the obligation to use the term protected designation of origin on labels In accordance with Article 119(3) of Regulation (EU) No 1308/2013, references to the terms protected designation of origin may be omitted for wines bearing the following protected designations of origin: (a) Greece: Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos); (b) Spain: Cava, Jerez, XÃ ©rÃ ¨s or Sherry, Manzanilla; (c) France: Champagne; (d) Italy: Asti, Marsala, Franciacorta; (e) Cyprus: Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria); (f) Portugal: Madeira or MadÃ ¨re, Port or Porto. CHAPTER III TRADITIONAL TERMS SECTION 1 Applications for protection and examination procedure Article 24 Language and spelling of the traditional term 1. A traditional term shall be registered: (a) in the official language or regional language of the Member State or third country from which the term originates; or (b) in the language used in trade for this term. 2. A traditional term shall be registered with its original spelling and in its original script. Where the original script is not in Latin characters, a transcription in Latin characters shall be registered together with the name in its original script. Article 25 Applicants 1. Competent authorities of the Member States or third countries or representative professional organisations established in third countries may apply for the protection of a traditional term. 2. Representative professional organisation shall mean any producer organisation or association of producer organisations having adopted the same rules, operating in the area of one or more wine designations of origin or geographical indications where it includes in its membership at least two thirds of the producers established in the area in which it operates and accounts for at least two thirds of the production of that area. A representative professional organisation may lodge an application for protection only for grapevine products which it produces. Article 26 Admissibility of the application 1. Applications for protection are considered admissible where they are submitted in compliance with Article 25 of this Regulation and Article 21 and Article 30(3) of Implementing Regulation (EU) 2019/34 and are duly completed. An application shall be considered to be duly completed where it contains the following information: (a) the name to be protected as a traditional term; (b) the type of traditional term, whether it falls under Article 112(a) or (b) of Regulation (EU) No 1308/2013; (c) the language in which the name to be protected as a traditional term is expressed; (d) the grapevine product category or categories concerned; (e) a summary of the definition and conditions of use; (f) the protected designations of origin or protected geographical indications concerned. 2. The application shall be accompanied by a copy of the legislation of the Member State concerned or rules applicable to wine producers in the third country or countries concerned, governing the use of the term in question, and a reference to the publication of that legislation or those rules. 3. If the application is not duly completed or if the documents referred to in paragraph 2 have not been provided with the application, the application shall be inadmissible. 4. Where the application is inadmissible, the authorities of the Member State or those of the third country or the applicant established in the third country in question shall be informed of the reasons for its inadmissibility and that they are entitled to submit another application duly completed. Article 27 Conditions of validity 1. An application for the protection of a traditional term shall be deemed valid if the name for which the protection is sought: (a) fulfils the requirements of a traditional term as defined in Article 112 of Regulation (EU) No 1308/2013 as well as the requirements laid down in Article 24 of this Regulation; (b) consists exclusively of either: (i) a name traditionally used in trade in a large part of the territory of the Union or of the third country in question, to distinguish specific categories of grapevine products referred to in Article 92(1) of Regulation (EU) No 1308/2013; or (ii) a reputed name traditionally used in trade in at least the territory of the Member State or third country in question, to distinguish specific categories of grapevine products referred to in Article 92(1) of Regulation (EU) No 1308/2013; (c) has not become generic, and (d) is defined and regulated in the Member State's legislation or subject to conditions of use as provided for by rules applicable to wine producers in the third country in question, including those emanating from representative professional organisations. Point (b) shall not apply to traditional terms referred to in Article 112(a) of Regulation (EU) No 1308/2013. 2. For the purposes of paragraph (1) (b), traditional use means: (a) use amounting to a period of at least five years in case of terms filed in the official language or regional language of the Member State or third country where the term originates; (b) use amounting to a period of at least 15 years in case of terms filed in the language used for trade. 3. For the purposes of paragraph (1)(c), a name that has become generic means the name which, although it relates to a specific production method or ageing method, or the quality, colour, type of place, or a particular event linked to the history of a grapevine product, has become the common name of that product in the Union. Article 28 Scrutiny by the Commission 1. The date of submission of an application for protection of a traditional term shall be the date on which the application is received by the Commission. 2. The Commission shall examine whether the application for protection meets the conditions laid down in this Chapter. 3. Where the Commission considers that the conditions laid down in Articles 26 and 27 are met, it shall adopt an implementing act concerning the publication, in the Official Journal of the European Union, of the application for protection. 4. If an application for the protection of a traditional term does not meet the conditions laid down in this Chapter, the Commission shall inform the applicant of the grounds for refusal, setting a deadline for the withdrawal or modification of the application or for the submission of comments. 5. If the obstacles are not remedied by the applicant within the deadline referred to in paragraph 4, the Commission shall adopt an implementing act rejecting the application in accordance with Article 115(2) of Regulation (EU) No 1308/2013. SECTION 2 Objection procedure Article 29 Submission of an objection The date of submission of an objection shall be the date on which the objection is received by the Commission. Article 30 Admissibility and grounds of objection 1. A substantiated objection shall be admissible where: (a) it is submitted by any Member State or third country, or any natural or legal person having a legitimate interest; (b) it is received by the Commission within the deadline provided for in Article 22(1) of Implementing Regulation (EU) 2019/34; (c) it demonstrates that the application for protection is incompatible with the rules on traditional terms because it does not comply with Article 27 of this Regulation or because the registration of the name proposed would conflict with Article 32 or 33 of this Regulation. 2. An objection that is deemed admissible shall be notified to the Member State or the third country authorities or the representative professional organisation in the third country in question. Article 31 Scrutiny of an objection 1. Where the Commission does not reject the objection in accordance with Article 23(3) of Implementing Regulation (EU) 2019/34, it shall communicate the objection to the applicant that submitted the application and shall invite the applicant to file observations within the time period referred to in Article 24(1) of Implementing Regulation (EU) 2019/34. Any observations received within this period shall be communicated to the objector. In the course of its scrutiny of an objection, the Commission shall request the parties to provide comments, if appropriate, within the time period referred to in Article 24(2) of Implementing Regulation (EU) 2019/34, on the communications received from the other parties. 2. Where the applicant or the objector do not file any observations in response, or where the time periods for filing observations and for submitting comments referred to in Article 24 of Implementing Regulation (EU) 2019/34 are not respected, the Commission shall proceed to rule on the objection. 3. A decision to reject or recognise the traditional term in question shall be taken by the Commission on the basis of the evidence available to it. The Commission shall consider whether the conditions referred to or laid down in Articles 27, 32 or 33 of this Regulation are fulfilled. A decision to reject the traditional term shall be notified to the objector and to the applicant. 4. Where multiple objections are lodged, a preliminary examination of one or more such objections may prevent an application for protection from proceeding. In these circumstances, the Commission may suspend the other objection procedures. The Commission shall inform the other objectors of any decision affecting them which was taken in the course of the procedure. Where an application is rejected, objection procedures which have been suspended shall be deemed to be closed and the objectors concerned shall be duly informed. SECTION 3 Protection Article 32 Relationship with trade marks 1. The registration of a trade mark that contains or consists of a traditional term which does not respect the definition and conditions of use of that traditional term as referred to in Article 112 of Regulation (EU) No 1308/2013, and that relates to a product falling under one of the categories listed in Part II of Annex VII thereto shall be: (a) refused if the application for registration of the trade mark is submitted after the date of submission of the application for protection of the traditional term to the Commission and the traditional term is subsequently protected; or (b) invalidated. 2. A name shall not be protected as a traditional term where, in the light of a trade mark's reputation and renown, such protection is liable to mislead the consumer as to the true identity, nature, characteristic or quality of the grapevine product. 3. Without prejudice to paragraph 2, a trade mark referred to in paragraph 1 which has been applied for, registered or established by use in good faith, where national legislation so provides, in the territory of the Union, prior to the date of protection of the traditional term in the country of origin, may continue to be used and renewed notwithstanding the protection of a traditional term, provided that no grounds for the trade mark's invalidity or revocation exist under Directive 2008/95/EC of the European Parliament and of the Council (9), Directive (EU) 2015/2436 of the European Parliament and of the Council (10) or under Regulation (EU) 2017/1001 of the European Parliament and of the Council (11). In such cases, the use of the traditional term shall be permitted alongside the relevant trade marks. Article 33 Homonyms 1. A term for which an application for protection is submitted and which is wholly or partially homonymous with a traditional term already protected under Article 113 of Regulation (EU) No 1308/2013 shall be registered with due regard to local and traditional usage and the risk of confusion. A homonymous term which misleads consumers as to the nature, quality or the true origin of the grapevine products shall not be registered even if the term is accurate. A registered homonymous term may be used only if there is a sufficient distinction in practice between the homonym registered subsequently and the term already in the register, having regard to the need to treat the producers concerned in an equitable manner and the need to avoid misleading the consumer. 2. Paragraph 1 shall apply mutatis mutandis for traditional terms protected before 1 August 2009 which are wholly or partially homonymous with a protected designation of origin or geographical indication or a wine grape variety name or its synonym listed in Annex IV. SECTION 4 Modification and cancellation Article 34 Modification of a traditional term An applicant satisfying the conditions of Article 25 may apply for approval of a modification of a registered traditional term concerning the elements referred to in points (b), (c) and (d) of Article 26(1). Articles 26 to 31 shall apply mutatis mutandis to applications for modification. Article 35 Cancellation of a traditional term In accordance with Article 115(2) of Regulation (EU) No 1308/2013, the Commission may, on a duly substantiated request by a Member State, a third country or a natural or legal person having a legitimate interest, adopt implementing acts cancelling the protection of a traditional term. Articles 26 to 31 shall apply mutatis mutandis to applications for cancellation. Article 36 Grounds for cancellation The protection of a traditional term shall be cancelled where: (a) the traditional term no longer meets the requirements laid down in Articles 27, 32 or 33; (b) compliance with the corresponding definition and conditions of use is no longer ensured. Article 37 Admissibility of a cancellation request 1. A substantiated cancellation request shall be admissible where: (a) it was submitted to the Commission by a Member State, a third country or a natural or legal person having a legitimate interest; and (b) it is based on one of the grounds referred to in Article 36. The duly substantiated cancellation request shall be admissible only if it demonstrates the legitimate interest of the applicant. 2. Where the Commission considers that the cancellation request is not admissible it shall inform the authority or person that sent the request of the reasons for inadmissibility. 3. The Commission shall make the cancellation request available to the authorities and persons affected in accordance with Article 30(4) of Implementing Regulation (EU) 2019/34. 4. Substantiated statements of objection to cancellation requests shall be admissible only if they show continued commercial reliance on the registered name by an interested person. Article 38 Rules concerning traditional terms used in third countries 1. The definition of traditional terms provided for in Article 112 of Regulation (EU) No 1308/2013 shall apply mutatis mutandis to terms traditionally used in third countries for grapevine products covered by geographical indications or designations of origin under the legislation of those third countries. 2. Grapevine products originating in third countries whose labels bear traditional indications other than the traditional terms listed in the electronic database E-Bacchus, referred to in Article 25(1) of Implementing Regulation (EU) 2019/34, may use these traditional indications on wine labels in accordance with the rules applicable in the third countries concerned, including those emanating from representative professional organisations. SECTION 5 Article 39 Existing protected traditional terms A traditional term which is protected under Regulation (EC) No 607/2009 shall automatically be protected under this Regulation. CHAPTER IV LABELLING AND PRESENTATION SECTION 1 Compulsory particulars Article 40 Presentation of compulsory particulars 1. Compulsory particulars referred to in Article 119 of Regulation (EU) No 1308/2013 shall appear in the same field of vision on the container, in such a way as to be simultaneously legible without having to turn the container, in indelible characters and shall be clearly distinguishable from surrounding text or graphics. 2. By way of derogation from paragraph 1, the compulsory particulars referred to in Article 41(1) and the lot number may appear outside the field of vision referred to in that paragraph. 3. The size of the characters of the particulars referred to in paragraph 1 of this Article and in Article 41(1) must be equal to or greater than 1,2 mm, regardless of the character format used. Article 41 Application of certain horizontal rules 1. For the purposes of indicating certain substances or products causing allergies or intolerances, as referred to in Article 21 of Regulation (EU) No 1169/2011, the terms concerning sulphites/sulfites, eggs and egg-based products and milk and milk-based products that shall be used are those listed in Part A of Annex I. 2. The terms referred to in paragraph 1 may be accompanied by the relevant pictogram shown in Part B of Annex I. Article 42 Marketing and export 1. Grapevine products whose label or presentation does not conform to the corresponding conditions laid down in this Regulation shall not be marketed within the Union or exported. 2. By way of derogation from Subsection 3 of Section 2 and Section 3 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013, where grapevine products are to be exported, Member States may permit particulars and presentations which conflict with Union labelling and presentation rules in force if such particulars or presentations of the grapevine products are required by the legislation of the third country in question. These particulars may appear in languages other than the official languages of the Union. 3. By way of derogation from Subsection 3 of Section 2 and Section 3 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013, where grapevine products are to be consumed on board of airplanes, Member States may permit presentations which conflict with Union presentation rules in force if such presentations of the grapevine products are necessary for security reasons. Article 43 Prohibition of lead-based capsules or foil The closing devices for grapevine products referred to in points (1) to (11), (13), (15) and (16) of Part II of Annex VII to Regulation (EU) No 1308/2013 shall not be enclosed in lead-based capsules or foil. Article 44 Actual alcoholic strength The actual alcoholic strength by volume referred to in Article 119(1)(c) of Regulation (EU) No 1308/2013 shall be indicated in percentage units or half units. The figure shall be followed by the % vol symbol and may be preceded by the words actual alcoholic strength, actual alcohol or alc. As regards partially fermented grape must or new wine still in fermentation, the indication of the actual alcoholic strength may be replaced or completed by the figure of the total alcoholic strength followed by the % vol symbol and preceded by the words total alcoholic strength or total alcohol. Without prejudice to the tolerances set for the reference analysis method used, the strength shown may not differ by more than 0,5 % vol from that given by analysis. However, the alcoholic strength of grapevine products with protected designations of origin or geographical indications stored in bottles for more than three years, sparkling wines, quality sparkling wines, aerated sparkling wines, semi-sparkling wines, aerated semi-sparkling wines, liqueur wines and wines of overripe grapes, without prejudice to the tolerances set for the reference analysis method used, may not differ by more than 0,8 % vol from that given by analysis. Article 45 Indication of provenance 1. The indication of provenance as referred to in Article 119(1)(d) of Regulation (EU) No 1308/2013 shall be indicated as follows: (a) for grapevine products referred to in points (1), (3) to (9), (15) and (16) of Part II of Annex VII to Regulation (EU) No 1308/2013, the words wine of ( ¦), produced in ( ¦), product of ( ¦) or sekt of ( ¦) shall be used, or expressed in equivalent terms supplemented by the name of the Member State or third country where the grapes are harvested and turned into wine; (b) the words European Union wine or blend of wines from different countries of the European Union, or expressed in equivalent terms in the case of wine resulting from a blending of wines originating in a number of Member States; (c) the words European Union wine or wine obtained in ( ¦) from grapes harvested in ( ¦) citing the names of Member States in question, for wines made in a Member State from grapes harvested in another Member State; (d) the words blend from ( ¦), or expressed in equivalent terms, supplemented by the names of the third countries in question, in the case of wine resulting from a blending of wines originating in a number of third countries; (e) the words wine obtained in ( ¦) from grapes harvested in ( ¦) citing the names of the third countries in question, for wines made in a third country from grapes harvested in another third country. By way of derogation from point (a) of the first subparagraph, for grapevine products referred to in points (4), (5) and (6) of Part II of Annex VII to Regulation (EU) No 1308/2013 that do not bear a protected designation of origin or geographical indication, the indication referred to in that point (a) may be replaced by the indication produced in ( ¦), or expressed in equivalent terms, supplemented by the name of the Member State where the second fermentation took place. The first and second subparagraphs are without prejudice to Articles 47 and 56. 2. The indication of provenance, as referred to in Article 119(1)(d) of Regulation (EU) No 1308/2013, for grapevine products referred to in points (2), (10), (11) and (13) of Part II of Annex VII to Regulation (EU) No 1308/2013 shall be indicated as follows: (a) must of ( ¦) or must produced in ( ¦) or expressed in equivalent terms, supplemented by the name of the Member State; (b) blend made from the produce of two or more European Union countries in the case of coupage of grapevine products produced in two or more Member States; (c) must obtained in ( ¦) from grapes harvested in ( ¦) in case of grape must which has not been made in the Member State where the grapes used were harvested. 3. As regards the United Kingdom and the provisions laid down in points (a) and (c) of paragraph 1 and in points (a) and (c) of paragraph 2, the name of the Member State may be replaced by the name of the relevant individual country forming part of the United Kingdom in which grapes used to make the grapevine product are harvested. Article 46 Indication of the bottler, producer, importer and vendor 1. For the purposes of the application of Article 119(1)(e) and (f) of Regulation (EU) No 1308/2013 and of this Article: (a) bottler means a natural or legal person or a group of such persons established in the European Union and carrying out bottling or having bottling carried out on their behalf; (b) bottling means putting the product concerned in containers of a capacity not exceeding 60 litres for subsequent sale; (c) producer means a natural or legal person or a group of such persons by whom or on whose behalf the processing of the grapes or of the grape musts into wine or the processing of grape must or wine into sparkling wines, aerated sparkling wine, quality sparkling wine or quality aromatic sparkling wines is carried out; (d) importer means a natural or legal person or group of such persons established in the Union assuming responsibility for bringing into circulation non-Union goods within the meaning of Article 5(24) of Regulation (EU) No 952/2013 of the European Parliament and of the Council (12); (e) vendor means a natural or legal person or a group of such persons, not covered by the definition of producer, purchasing and then putting sparkling wines, aerated sparkling wines, quality sparkling wines or quality aromatic sparkling wines into circulation; (f) address means the indications of the local administrative area and the Member State or third country in which the premises or head office of the bottler, producer, vendor or importer is situated. 2. The name and address of the bottler shall be supplemented either: (a) by the words bottler or bottled by ( ¦), which may be supplemented by terms referring to the producer's holding, or (b) by terms, whose conditions of use are defined by Member States, where bottling of grapevine products with protected designation of origin or geographical indication takes place: (i) on the producer's holding, or (ii) on the premises of a producer group, or (iii) in an enterprise located in the demarcated geographical area or in the immediate proximity of the demarcated geographical area concerned. In case of contract bottling, the indication of the bottler shall be supplemented by the words bottled for ( ¦) or, where the name, address of the person who has carried out the bottling on behalf of a third party are indicated, by the words bottled for ( ¦) by ( ¦). Where bottling takes place in another place than that of the bottler, the particulars referred to in this paragraph shall be accompanied by a reference to the exact place where the operation took place and, if it is carried out in another Member State, the name of that State. These requirements do not apply where bottling is carried out in a place of immediate proximity to that of the bottler. In case of containers other than bottles, the words packager and packaged by ( ¦) shall replace the words bottler and bottled by ( ¦) respectively, except when the language used does not indicate by itself such a difference. 3. The name and address of the producer or vendor shall be supplemented by the terms producer or produced by and vendor or sold by, or equivalent. Member States may decide to: (a) make it compulsory to identify the producer; (b) to authorise the replacement of the words producer or produced by by the words listed in Annex II. 4. The name and address of the importer shall be preceded by the words importer or imported by ( ¦). For grapevine products imported in bulk and bottled in the Union, the name of the importer may be replaced or supplemented by the indication of the bottler, in accordance with paragraph 2. 5. The indications referred to in paragraphs 2, 3 and 4 may be grouped together if they concern the same natural or legal person. One of these indications may be replaced by a code determined by the Member State in which the bottler, producer, importer or vendor has its head office. The code shall be supplemented by a reference to the Member State in question. The name and address of another natural or legal person involved in the commercial distribution other than the bottler, producer, importer or vendor indicated by a code shall also appear on the wine label of the product concerned. 6. Where the name or the address of the bottler, producer, importer or vendor consists of or contains a protected designation of origin or geographical indication, it shall appear on the label: (a) in characters which are no more than half the size of those used either for the protected designation of origin or geographical indications or for the designation of the category of the grapevine product concerned; or (b) by using a code as provided for in the second subparagraph of paragraph 5. Member States may decide which option applies to grapevine products produced in their territories. Article 47 Indication of the sugar content on sparkling wine, aerated sparkling wine, quality sparkling wine or quality aromatic sparkling wine 1. The terms listed in Part A of Annex III to this Regulation indicating the sugar content shall appear on the label of the grapevine products provided for in Article 119(1)(g) of Regulation (EU) No 1308/2013. 2. If the sugar content of the grapevine products, expressed in terms of fructose, glucose and sucrose, justifies the use of two of the terms listed in Part A of Annex III, only one of those two terms shall be chosen. 3. Without prejudice to the conditions of use described in Part A of Annex III, the sugar content may not differ by more than 3 grams per litre from what appears on the product label. Article 48 Specific rules for aerated sparkling wine, aerated semi-sparkling wine and quality sparkling wine 1. The terms aerated sparkling wine and aerated semi-sparkling wine as referred to in Part II of Annex VII to Regulation (EU) No 1308/2013 shall be supplemented in characters of the same type and size by the words obtained by adding carbon dioxide or obtained by adding carbon anhydride, even where Article 119(2) of Regulation (EU) No 1308/2013 applies. 2. Paragraph 1 shall not apply when the language used indicates by itself that carbon dioxide has been added. 3. For quality sparkling wines, the reference to the category of the grapevine product may be omitted for wines whose labels include the term Sekt. SECTION 2 Optional particulars Article 49 Vintage year 1. The vintage year referred to in Article 120(1)(a) of Regulation (EU) No 1308/2013 may appear on the labels of grapevine products referred to in points (1) to (11), (13), (15) and (16) of Part II of Annex VII to Regulation (EU) No 1308/2013, provided that at least 85 % of the grapes used to make those products have been harvested in the year in question. This does not include: (a) any quantity of grapevine products used in sweetening, expedition liqueur or tirage liqueur; or (b) any quantity of grapevine product as referred to in point (3)(e) and (f) of Part II of Annex VII to Regulation (EU) No 1308/2013. 2. For the purposes of paragraph 1, grapevine products that do not bear a protected designation of origin or a geographical indication but which bear an indication of the vintage year on their label, shall be certified according to Article 12 of Commission Implementing Regulation (EU) 2018/274 (13). 3. For grapevine products traditionally obtained from grapes harvested in January or February, the vintage year to appear on the label of grapevine products shall be that of the previous calendar year. Article 50 Name of wine grape variety 1. The names of the wine grape varieties or their synonyms referred to in Article 120(1)(b) of Regulation (EU) No 1308/2013, used for the production of grapevine products referred to in points (1) to (11), (13), (15) and (16) of Part II of Annex VII to Regulation (EU) No 1308/2013, may appear on the label of those products under the conditions laid down in points (a) and (b), if they are produced in the Union, or under the conditions laid down in points (a) and (c), if they are produced in third countries. (a) The names of the wine grape varieties or their synonyms may be indicated under the following conditions: (i) if only one wine grape variety or its synonym is named, at least 85 % of the product must have been made from that variety, not including:  any quantity of grapevine products used in sweetening, expedition liqueur or tirage liqueur, or  any quantity of grapevine product referred to in point (3)(e) and (f) of Part II of Annex VII to Regulation (EU) No 1308/2013; (ii) if two or more wine grape varieties or their synonyms are named, 100 % of the product concerned must have been made from these varieties, not including:  any quantity of grapevine products used in sweetening, expedition liqueur or tirage liqueur, or  any quantity of grapevine product referred to in point (3)(e) and (f) of Part II of Annex VII to Regulation (EU) No 1308/2013; The wine grape varieties must appear on the label in descending order of the proportion used and in characters of the same size. (b) For grapevine products produced in the Union, the names of the wine grape varieties or their synonyms shall be those specified in the wine grape varieties classification referred to in Article 81(2) of Regulation (EU) No 1308/2013. For Member States exempted from the classification obligation as provided for in Article 81(3) of Regulation (EU) No 1308/2013, the names of the wine grape varieties or synonyms shall be those specified in the International list of vine varieties and their synonyms managed by the International Organisation of Vine and Wine. (c) For grapevine products originating in third countries, the conditions of use of the names of the wine grape varieties or their synonyms shall comply with the rules applicable to wine producers in the third country concerned, including those emanating from representative professional organisations, and the names of the wine grape varieties or their synonyms shall be those specified in the list of at least one of the following organisations: (i) the International Organisation of Vine and Wine; (ii) the International Union for the Protection of New Varieties of Plants; (iii) the International Board for Plant Genetic Resources. 2. For the purposes of paragraph 1, a grapevine product that does not bear a protected designation of origin or a geographical indication but bears an indication of the grape variety on its label, shall be certified according to Article 12 of Implementing Regulation (EU) 2018/274. In the case of sparkling wines and quality sparkling wines, the wine grape variety names used to supplement the description of the product, namely, pinot blanc, pinot noir, pinot meunier or pinot gris and the equivalent names in the other Union languages, may be replaced by the synonym pinot. 3. The wine grape variety names and their synonyms consisting of or containing a protected designation of origin or geographical indication which may appear on the label of a product bearing a protected designation of origin or geographical indication or geographical indication of a third country are those listed in Part A of Annex IV to this Regulation. Part A of Annex IV may be modified by the Commission only to take into account established labelling practices of new Member States, following accession. 4. The wine grape variety names and their synonyms listed in Part B of Annex IV to this Regulation, that partially contain a protected designation of origin or geographical indication and directly refer to the geographical element of the protected designation of origin or geographical indication in question, may only appear on the label of a product bearing a protected designation of origin or geographical indication or geographical indication of a third country. Article 51 Specific rules for the indication of wine grape varieties on grapevine products that do not bear a protected designation of origin or geographical indication For grapevine products referred to in points (1) to (9) and (16) of Part II of Annex VII to Regulation (EU) No 1308/2013 that do not bear a protected designation of origin or protected geographical indication and provided that the conditions laid down in Article 120(2) of that Regulation are complied with, Member States may decide to use the terms varietal wine supplemented by one or both of the following: (a) the name of the Member State(s) concerned; (b) the name of the wine grape variety(-ies). For grapevine products referred to in the first paragraph not bearing a protected designation of origin, protected geographical indication or not having a geographical indication of a third country which bear the name of one or more wine grape varieties on their labels, third countries may decide to use the terms varietal wine supplemented by the name(s) of the third country(ies) concerned. Article 45 of this Regulation shall not apply in relation to the indication of the name(s) of the Member State(s) or third country(ies). In the case of the United Kingdom, the name of the Member State may be replaced by the name of the relevant individual country forming part of United Kingdom in which grapes used to make the grapevine products are harvested. Article 52 Indication of the sugar content for grapevine products other than sparkling wine, aerated sparkling wine, quality sparkling wine or quality aromatic sparkling wine 1. The sugar content expressed as fructose and glucose as provided for in Part B of Annex III to this Regulation, may appear on the label of the grapevine products other than those referred to in Article 119(1)(g) of Regulation (EU) No 1308/2013. 2. Where the sugar content of the grapevine products justifies the use of two of the terms listed in Part B of Annex III to this Regulation, only one of those two terms shall be chosen. 3. Without prejudice to the conditions of use described in Part B of Annex III to this Regulation, the sugar content may not differ by more than 1 gram per litre from what appears on the product label. 4. Paragraph 1 shall not apply to grapevine products referred to in points (3), (8) and (9) of Part II of Annex VII to Regulation (EU) No 1308/2013 provided that the conditions of the use of the indication of the sugar content are regulated by the Member States or established in rules applicable in the third country concerned, including, in the case of third countries, rules emanating from representative professional organisations. Article 53 Terms referring to certain production methods 1. In accordance with Article 120(1)(f) of Regulation (EU) No 1308/2013, grapevine products referred to points (1) to (11), (13), (15) and (16) of Part II of Annex VII to Regulation (EU) No 1308/2013 may bear indications referring to certain production methods. These indications may include the production methods referred to in this Article. 2. Only the terms used to refer to indications of certain production methods which are listed in Annex V shall be used to describe a grapevine product bearing a protected designation of origin or a protected geographical indication or bearing a geographical indication of a third country that has been fermented, matured or aged in a wood container. Member States and third countries may, however, establish other indications equivalent to those laid down in Annex V for such grapevine product. Use of one of the indications referred to in the first subparagraph shall be permitted where the grapevine product has been aged in a wood container in accordance with the national rules in force, even when the ageing process continues in another type of container. The indications referred to in the first subparagraph may not be used to describe a grapevine product that has been produced with the aid of oak chips, even in association with the use of wood containers. 3. The expression bottle-fermented may be used only to describe sparkling wines bearing a protected designation of origin or a geographical indication of a third country or quality sparkling wines provided that: (a) the product was made sparkling by a second alcoholic fermentation in a bottle; (b) the length of the production process, including ageing in the undertaking where the product was made, calculated from the start of the fermentation process designed to make the cuvÃ ©e sparkling, has not been less than nine months; (c) the process of fermentation designed to make the cuvÃ ©e sparkling and the presence of the cuvÃ ©e on the lees lasted at least 90 days; (d) the product was separated from the lees by filtering in accordance with the racking method or by disgorging. 4. The expressions bottle-fermented by the traditional method or traditional method or classical method or classical traditional method may only be used to describe sparkling wines bearing a protected designation of origin or a geographical indication of a third country or quality sparkling wines provided the product: (a) was made sparkling by a second alcoholic fermentation in the bottle; (b) stayed without interruption in contact with the lees for at least nine months in the same undertaking from the time when the cuvÃ ©e was constituted; (c) was separated from the lees by disgorging. 5. The expression CrÃ ©mant may only be used for white or rosÃ © quality sparkling wines bearing a protected designation of origin or a geographical indication of a third country provided: (a) the grapes shall be harvested manually; (b) the wine is made from must obtained by pressing whole or destemmed grapes. The quantity of must obtained shall not exceed 100 litres for every 150 kg of grapes; (c) the maximum sulphur dioxide content does not exceed 150 mg/l; (d) the sugar content is less than 50 g/l; (e) the wine complies with the requirements laid down in paragraph 4. Without prejudice to Article 55, the term CrÃ ©mant shall be indicated on labels of quality sparkling wines in combination with the name of the geographical unit underlying the demarcated area of the protected designation of origin or the a geographical indication of a third country in question. Point (a) of the first subparagraph and the second subparagraph shall not apply to producers who own trade marks containing the term CrÃ ©mant registered before 1 March 1986. 6. References to the organic production of grapes are governed by Council Regulation (EC) No 834/2007 (14). Article 54 Indication of the holding 1. The terms referring to a holding listed in Annex VI, other than the indication of the name of the bottler, producer or vendor, shall be reserved for grapevine products with protected designations of origin or geographical indications. Those terms shall only be used if the grapevine product is made exclusively from grapes harvested in vineyards exploited by that holding and the winemaking is entirely carried out on that holding. 2. Member States shall regulate the use of their respective terms listed in Annex VI. Third countries shall establish the rules on use applicable to their respective terms listed in Annex VI, including those emanating from representative professional organisations. 3. The operators involved in the marketing of the grapevine product produced in such holding may only use the name of the holding for the labelling and presentation of that grapevine product if the holding in question agrees to that use. Article 55 Reference to names of geographical units smaller or larger than the area underlying the protected designation of origin or geographical indication 1. Pursuant to Article 120(1)(g) of Regulation (EU) No 1308/2013 and without prejudice to Articles 45 and 46, only a grapevine product bearing a protected designation of origin, protected geographical indication or a geographical indication of a third country may have a reference on the label to the name of a geographical unit that is smaller or larger than the area of that designation of origin or geographical indication. 2. Where reference is made to names of geographical units which are smaller than the area underlying the designation of origin or geographical indication, the area of the geographical unit in question shall be well defined by the applicant in the product specification and the single document. Member States may establish rules concerning the use of these geographical units. For grapevine products produced in a smaller geographical unit the following applies: (a) at least 85 % of the grapes from which the grapevine product has been produced shall originate in that smaller geographical unit. This does not include: (i) any quantity of grapevine products used in sweetening, expedition liqueur or tirage liqueur, (ii) any quantity of grapevine product referred to in point (3)(e) and (f) of Part II of Annex VII to Regulation (EU) No 1308/2013; (b) The remaining grapes used in the production shall originate in the geographical demarcated area of the designation of origin or geographical indication concerned. Member States may decide, in the case of registered trade marks or trade marks established by use before 11 May 2002 which contain or consist of a name of a geographical unit which is smaller than the area underlying the designation of origin or geographical indication and geographical area references of the Member States concerned, not to apply the requirements laid down in points (a) and (b) of the second subparagraph. 3. The name of a geographical unit smaller or larger than the area underlying the designation of origin or geographical indication or a geographical area references shall refer to: (a) a locality or group of localities; (b) a local administrative area or part thereof; (c) a wine-growing sub-region or part thereof; (d) an administrative area. SECTION 3 Rules on certain specific bottle shapes and closures Article 56 Conditions of use of certain specific bottle shapes To qualify for inclusion in the list of specific types of bottle set out in Annex VII, a bottle type shall meet the following requirements: (a) it shall have been exclusively, genuinely and traditionally used for the last 25 years for a grapevine product bearing a particular protected designation of origin or geographical indication; and (b) its use shall evoke for consumers a grapevine product bearing a particular protected designation of origin or geographical indication. Annex VII sets out the conditions governing the use of the recognised specific types of bottles. Article 57 Rules on presentation for certain grapevine products 1. Sparkling wine, quality sparkling wine and quality aromatic sparkling wine produced within the Union shall be marketed or exported in sparkling wine type glass bottles closed with: (a) for bottles with a nominal volume more than 0,20 litres: a mushroom-shaped stopper made of cork or other material permitted to come into contact with foodstuffs, held in place by a fastening, covered, if necessary, by a cap and sheathed in foil completely covering the stopper and all or part of the neck of the bottle; (b) for bottles with a nominal volume content not exceeding 0,20 litres: any other suitable closure. Other beverages produced in the Union shall not be marketed or exported in either sparkling wine type glass bottles or with a closure as described in point (a) of the first subparagraph. 2. By way of derogation from the second subparagraph of paragraph 1, Member States may decide that other beverages may be marketed or exported in sparkling wine type glass bottles or with a closure as described in point (a) of the first subparagraph of paragraph 1, or both, provided that they are traditionally bottled in such bottles and they do not mislead consumers with regard to the real nature of the beverage. Article 58 Additional provisions laid down by the producing Member States relating to labelling and presentation 1. Member States may render the use of the particulars referred to in Articles 49, 50, 52, 53 and 55 of this Regulation and Article 13 of Implementing Regulation (EU) 2019/34 compulsory, prohibited or limited for grapevine products bearing a protected designation of origin or geographical indication produced on their territory, by introducing conditions stricter than those laid down in this Chapter through the corresponding product specifications of those grapevine products. 2. Member States may render it compulsory to use the particulars referred to in Articles 52 and 53 of this Regulation for grapevine products produced on their territory where those grapevine products do not bear a protected designation of origin or geographical indication. 3. For control purposes, Member States may decide to define and regulate particulars other than those listed in Articles 119(1) and 120(1) of Regulation (EU) No 1308/2013 for grapevine products produced in their territories. 4. For control purposes, Member States may decide to render Articles 118, 119 and 120 of Regulation (EU) No 1308/2013 applicable for grapevine products bottled in their territories but not marketed or exported yet. CHAPTER V GENERAL, TRANSITIONAL AND FINAL PROVISIONS Article 59 Procedural language All documents and information sent to the Commission in respect of an application for protection, an application for amendment of the product specification, the objection procedure and the cancellation procedure of a designation of origin or geographical indication in accordance with Articles 94 to 98 and Articles 105 and 106 of Regulation (EU) No 1308/2013, and of a traditional term, in accordance with Articles 25 to 31 and Articles 34 and 35 of this Regulation, shall be in one of the official languages of the Union or accompanied by a certified translation into one of those languages. Article 60 Repeal Regulation (EC) No 607/2009 is repealed. Article 61 Transitional measures 1. Articles 2 to 12 and Article 72 of Regulation (EC) No 607/2009 concerning the application for protection and temporary labelling shall continue to apply in respect of all applications for protection pending at the date of application of this Regulation. 2. Articles 13 to 16 of Regulation (EC) No 607/2009 concerning the objection procedure shall continue to apply to applications for protection for which the related single documents have already been published for opposition in the Official Journal of the European Union at the date of application of this Regulation. 3. Articles 21, 22 and 23 of Regulation (EC) No 607/2009 concerning the cancellation of protection shall continue to apply to requests for cancellation of protection pending at the date of application of this Regulation. 4. The provisions of this Regulation and of Implementing Regulation (EU) 2019/34 governing objections shall apply to pending applications for which a single document is published in the Official Journal of the European Union after the date of application of this Regulation. 5. Paragraphs 1, 2 and 3 shall apply, mutatis mutandis to the procedures concerning traditional terms for which an application for protection or a cancellation request are pending at the date of application of this Regulation. 6. Articles 20 and 72 of Regulation (EC) No 607/2009 concerning amendments to the product specification and temporary labelling shall continue to apply to both applications for amendment of a product specification which have already been published in the Official Journal of the European Union at the date of application of this Regulation and to applications for minor or non-minor amendments indicated by the Member States as fulfilling the requirements for a Union amendment. As regards pending applications for amendment not covered by subparagraph 1, Member States' decisions to submit such amendments to the Commission shall be deemed as approval of a standard amendment in accordance with Article 17(2) of this Regulation. Member States shall communicate the list of the pending amendments to the Commission via electronic mail within three months after the date of application of this Regulation. This list shall be divided into the following two groups: (a) amendments that are considered as fulfilling the requirements of a Union amendment; (b) amendments that are considered as fulfilling the requirements of a standard amendment. The Commission shall publish the list of standard amendments per Member State in the Official Journal of the European Union, C series within three months of receiving each Member State's complete list and it shall make public the applications and the single documents related to those standard amendments. 7. The provisions of Regulation (EC) No 607/2009 shall continue to apply to applications for amendment of a traditional term which are pending at the date of application of this Regulation. 8. Amendments to a product specification submitted to the competent authorities of a Member State on or after 1 August 2009 and transmitted by these authorities to the Commission before 30 June 2014, in accordance with Article 73(2) of Regulation (EC) No 607/2009, are deemed approved if they have been recognised by the Commission as bringing the product specification into compliance with Article 118c of Regulation (EC) No 1234/2007. Amendments which have not been recognised by the Commission as bringing the product specification into compliance with Article 118c of Regulation (EC) No 1234/2007 shall be deemed applications for standard amendment and shall follow the transitional rules set out in paragraph 6 of this Article. 9. Grapevine products placed on the market or labelled in compliance with Regulation (EC) No 607/2009 may be marketed until existing stocks are exhausted. 10. The procedure set out in Article 118s of Regulation (EC) No 1234/2007 shall apply for any modification to the product specification submitted to a Member State on or after 1 August 2009 and sent to the Commission by that Member State before 31 December 2011. Article 62 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (3) Commission Regulation (EC) No 607/2009 of 14 July 2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products (OJ L 193, 24.7.2009, p. 60). (4) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1). (5) Commission Delegated Regulation (EU) No 664/2014 of 18 December 2013 supplementing Regulation (EU) No 1151/2012 of the European Parliament and of the Council with regard to the establishment of the Union symbols for protected designations of origin, protected geographical indications and traditional specialities guaranteed and with regard to certain rules on sourcing, certain procedural rules and certain additional transitional rules (OJ L 179, 19.6.2014, p. 17). (6) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36). (7) Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers, amending Regulations (EC) No 1924/2006 and (EC) No 1925/2006 of the European Parliament and of the Council, and repealing Commission Directive 87/250/EEC, Council Directive 90/496/EEC, Commission Directive 1999/10/EC, Directive 2000/13/EC of the European Parliament and of the Council, Commission Directives 2002/67/EC and 2008/5/EC and Commission Regulation (EC) No 608/2004 (OJ L 304, 22.11.2011, p. 18). (8) Commission Implementing Regulation (EU) 2019/34 of 17 October 2018 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards applications for protection of designations of origin, geographical indications and traditional terms in the wine sector, the objection procedure, amendments to product specifications, the register of protected names, cancellation of protection and use of symbols, and of Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards an appropriate system of checks (See page 46 of this Official Journal). (9) Directive 2008/95/EC of the European Parliament and of the Council of 22 October 2008 to approximate the laws of the Member States relating to trade marks (OJ L 299, 8.11.2008, p. 25). (10) Directive (EU) 2015/2436 of the European Parliament and of the Council of 16 December 2015 to approximate the laws of the Member States relating to trade marks (Recast) (OJ L 336, 23.12.2015, p. 1). (11) Regulation (EU) 2017/1001 of the European Parliament and of the Council of 14 June 2017 on the European Union trade mark (OJ L 154, 16.6.2017, p. 1). (12) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (13) Commission Implementing Regulation (EU) 2018/274 of 11 December 2017 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings, certification, the inward and outward register, compulsory declarations and notifications, and of Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards the relevant checks, and repealing Commission Implementing Regulation (EU) 2015/561 (OJ L 58, 28.2.2018, p. 1). (14) Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (OJ L 189, 20.7.2007, p. 1). ANNEX I PART A Terms referred to in Article 41(1) Language Terms concerning sulphites/sulfites Terms concerning eggs and egg-based products Terms concerning milk and milk-based products in Bulgarian Ã Ã Ã »Ã Ã ¸Ã Ã ¸ or Ã Ã µÃÃ µÃ ½ Ã ´Ã ¸Ã ¾Ã ºÃ Ã ¸Ã ´ Ã Ã ¹Ã Ã µ, Ã Ã ¹Ã Ã µÃ ½ Ã ¿ÃÃ ¾Ã Ã µÃ ¸Ã ½, Ã Ã ¹Ã Ã µÃ ½ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ , Ã Ã ¹Ã Ã µÃ ½ Ã »Ã ¸Ã ·Ã ¾Ã ·Ã ¸Ã ¼ or Ã Ã ¹Ã Ã µÃ ½ Ã °Ã »Ã ±Ã Ã ¼Ã ¸Ã ½ Ã ¼Ã »Ã Ã ºÃ ¾, Ã ¼Ã »Ã µÃ Ã ½Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸, Ã ¼Ã »Ã µÃ Ã µÃ ½ Ã ºÃ °Ã ·Ã µÃ ¸Ã ½ or Ã ¼Ã »Ã µÃ Ã µÃ ½ Ã ¿ÃÃ ¾Ã Ã µÃ ¸Ã ½ in Spanish sulfitos or diÃ ³xido de azufre huevo, proteÃ ­na de huevo, ovoproducto, lisozima de huevo or ovoalbÃ ºmina leche, productos lÃ ¡cteos, caseÃ ­na de leche or proteÃ ­na de leche in Czech siÃ iÃ itany or oxid siÃ iÃ itÃ ½ vejce, vajeÃ nÃ ¡ bÃ ­lkovina, vÃ ½robky z vajec, vajeÃ nÃ ½ lysozym or vajeÃ nÃ ½ albumin mlÃ ©ko, vÃ ½robky z mlÃ ©ka, mlÃ ©Ã nÃ ½ kasein or mlÃ ©Ã nÃ ¡ bÃ ­lkovina in Danish sulfitter or svovldioxid Ã ¦g, Ã ¦gprotein, Ã ¦gprodukt, Ã ¦glysozym, or Ã ¦galbumin mÃ ¦lk, mÃ ¦lkeprodukt, mÃ ¦lkecasein or mÃ ¦lkeprotein in German Sulfite or Schwefeldioxid Ei, Eiprotein, Eiprodukt, Lysozym aus Ei or Albumin aus Ei Milch, Milcherzeugnis, Kasein aus Milch or Milchprotein in Estonian sulfitid or vÃ ¤Ã ¤veldioksiid muna, munaproteiin, munatooted, munalÃ ¼sosÃ ¼Ã ¼m or munaalbumiin piim, piimatooted, piimakaseiin or piimaproteiin in Greek Ã ¸Ã µÃ ¹Ã Ã ´Ã ·, Ã ´Ã ¹Ã ¿Ã ¾Ã µÃ ¯Ã ´Ã ¹Ã ¿ Ã Ã ¿Ã Ã ¸Ã µÃ ¯Ã ¿Ã or Ã ±Ã ½Ã Ã ´Ã Ã ¯Ã Ã ·Ã  Ã Ã ¿Ã Ã ¸Ã µÃ ¹Ã Ã ´Ã ¿Ã Ã  Ã ¿Ã ¾Ã ­Ã ¿Ã  Ã ±Ã Ã ³Ã , ÃÃ Ã Ã Ã µÃ Ã ½Ã · Ã ±Ã Ã ³Ã ¿Ã , ÃÃ Ã ¿Ã Ã Ã ½ Ã ±Ã Ã ³Ã ¿Ã , Ã »Ã Ã Ã ¿Ã ¶Ã Ã ¼Ã · Ã ±Ã Ã ³Ã ¿Ã  or Ã ±Ã »Ã ²Ã ¿Ã Ã ¼Ã ¯Ã ½Ã · Ã ±Ã Ã ³Ã ¿Ã  Ã ³Ã ¬Ã »Ã ±, ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ³Ã ¬Ã »Ã ±Ã ºÃ Ã ¿Ã , Ã ºÃ ±Ã ¶Ã µÃ Ã ½Ã · Ã ³Ã ¬Ã »Ã ±Ã ºÃ Ã ¿Ã  or ÃÃ Ã Ã Ã µÃ Ã ½Ã · Ã ³Ã ¬Ã »Ã ±Ã ºÃ Ã ¿Ã  in English sulphites, sulfites, sulphur dioxide or sulfur dioxide egg, egg protein, egg product, egg lysozyme or egg albumin milk, milk products, milk casein or milk protein in French sulfites or anhydride sulfureux Ã uf, protÃ ©ine de l'Ã uf, produit de l'Ã uf, lysozyme de l'Ã uf or albumine de l'Ã uf lait, produits du lait, casÃ ©ine du lait or protÃ ©ine du lait in Croatian sulfiti or sumporov dioksid jaje, bjelanÃ evine iz jaja, proizvodi od jaja, lizozim iz jaja or albumin iz jaja; mlijeko, mlijeÃ ni proizvodi, kazein iz mlijeka or mlijeÃ ne bjelanÃ evine in Italian solfiti, or anidride solforosa uovo, proteina dell'uovo, derivati dell'uovo, lisozima da uovo or ovoalbumina latte, derivati del latte, caseina del latte or proteina del latte in Latvian sulfÃ «ti or sÃ ra dioksÃ «ds olas, olu olbaltumviela, olu produkts, olu lizocÃ «ms or olu albumÃ «ns piens, piena produkts, piena kazeÃ «ns or piena olbaltumviela in Lithuanian sulfitai or sieros dioksidas kiauÃ ¡iniai, kiauÃ ¡iniÃ ³ baltymai, kiauÃ ¡iniÃ ³ produktai, kiauÃ ¡iniÃ ³ lizocimas or kiauÃ ¡iniÃ ³ albuminas pienas, pieno produktai, pieno kazeinas or pieno baltymai in Hungarian szulfitok or kÃ ©n-dioxid tojÃ ¡s, tojÃ ¡sbÃ ³l szÃ ¡rmazÃ ³ fehÃ ©rje, tojÃ ¡stermÃ ©k, tojÃ ¡sbÃ ³l szÃ ¡rmazÃ ³ lizozim or tojÃ ¡sbÃ ³l szÃ ¡rmazÃ ³ albumin tej, tejtermÃ ©kek, tejkazein or tejfehÃ ©rje in Maltese sulfiti, or diossidu tal-kubrit bajd, proteina tal-bajd, prodott tal-bajd, liÃ ¼oÃ ¼ima tal-bajd or albumina tal-bajd Ã §alib, prodotti tal-Ã §alib, kaseina tal-Ã §alib or proteina tal-Ã §alib in Dutch sulfieten or zwaveldioxide ei, eiproteÃ ¯ne, eiderivaat, eilysozym or eialbumine melk, melkderivaat, melkcaseÃ ¯ne or melkproteÃ ¯nen in Polish siarczyny, dwutlenek siarki or ditlenek siarki jajo, biaÃ ko jaja, produkty z jaj, lizozym z jaja or albuminÃ z jaja mleko, produkty mleczne, kazeinÃ z mleka or biaÃ ko mleka in Portuguese sulfitos or diÃ ³xido de enxofre ovo, proteÃ ­na de ovo, produto de ovo, lisozima de ovo or albumina de ovo leite, produtos de leite, caseÃ ­na de leite or proteÃ ­na de leite in Romanian sulfiÃ i or dioxid de sulf ouÃ , proteine din ouÃ , produse din ouÃ , lizozimÃ  din ouÃ  or albuminÃ  din ouÃ  lapte, produse din lapte, cazeinÃ  din lapte or proteine din lapte in Slovak siriÃ itany or oxid siriÃ itÃ ½ vajce, vajeÃ nÃ ¡ bielkovina, vÃ ½robok z vajec, vajeÃ nÃ ½ lyzozÃ ½m or vajeÃ nÃ ½ albumÃ ­n mlieko, vÃ ½robky z mlieka, mlieÃ ne vÃ ½robky, mlieÃ ny kazeÃ ­n or mlieÃ na bielkovina in Slovenian sulfiti or Ã ¾veplov dioksid jajce, jajÃ ne beljakovine, proizvod iz jajc, jajÃ ni lizocim or jajÃ ni albumin mleko, proizvod iz mleka, mleÃ ni kazein or mleÃ ne beljakovine in Finnish sulfiittia, sulfiitteja or rikkidioksidia kananmunaa, kananmunaproteiinia, kananmunatuotetta, lysotsyymiÃ ¤ (kananmunasta) or kananmuna-albumiinia maitoa, maitotuotteita, kaseiinia (maidosta) or maitoproteiinia in Swedish sulfiter or svaveldioxid Ã ¤gg, Ã ¤ggprotein, Ã ¤ggprodukt, Ã ¤gglysozym or Ã ¤ggalbumin mjÃ ¶lk, mjÃ ¶lkprodukter, mjÃ ¶lkkasein or mjÃ ¶lkprotein PART B Pictograms referred to in Article 41(2) ANNEX II Words referred to in point (b) of the second subparagraph of Article 46(3) Language Words authorised instead of producer Words authorised instead of produced by BG Ã ¿ÃÃ µÃÃ °Ã ±Ã ¾Ã Ã ²Ã °Ã Ã µÃ » Ã ¿ÃÃ µÃÃ °Ã ±Ã ¾Ã Ã µÃ ½Ã ¾ Ã ¾Ã  ES elaborador elaborado por CS zpracovatel or vinaÃ zpracovÃ ¡no v or vyrobeno v DA forarbejdningsvirksomhed or vinproducent forarbejdet af DE Verarbeiter verarbeitet von or versektet durch Sektkellerei ET tÃ ¶Ã ¶tleja tÃ ¶Ã ¶delnud EL Ã ¿Ã ¹Ã ½Ã ¿ÃÃ ¿Ã ¹Ã Ã  Ã ¿Ã ¹Ã ½Ã ¿ÃÃ ¿Ã ¹Ã ®Ã ¸Ã ·Ã ºÃ µ Ã ±ÃÃ , EN processor or winemaker processed by or made by FR Ã ©laborateur Ã ©laborÃ © par IT elaboratore or spumantizzatore elaborato da or spumantizzato da LV izgatavotÃ js vÃ «ndaris or raÃ ¾ojis LT perdirbÃ jas perdirbo HU feldolgozÃ ³: feldolgozta: MT proÃ essur ipproÃ essat minn NL verwerker or bereider verwerkt door or bereid door PL przetwÃ ³rca or wytwÃ ³rca przetworzone przez or wytworzone przez PT elaborador or preparador elaborado por or preparado por RO elaborator elaborat de SI pridelovalec prideluje SK spracovateÃ ¾ spracÃ ºva FI valmistaja valmistanut SV bearbetningsfÃ ¶retag bearbetat av ANNEX III PART A List of terms referred to in Article 47(1), to be used for sparkling wine, aerated sparkling wine, quality sparkling wine or quality aromatic sparkling wine Terms Conditions of use brut nature, naturherb, bruto natural, pas dosÃ ©, dosage zÃ ©ro, natÃ «ralusis briutas, Ã «sts bruts, pÃ Ã ­rodnÃ  tvrdÃ ©, popolnoma suho, dosaggio zero, Ã ±ÃÃ Ã  Ã ½Ã °Ã Ã Ã, brut natur If its sugar content is less than 3 grams per litre; these terms may be used only for products to which no sugar has been added after the secondary fermentation. extra brut, extra herb, ekstra briutas, ekstra brut, ekstra bruts, zvlÃ ¡Ã ¡tÃ  tvrdÃ ©, extra bruto, izredno suho, ekstra wytrawne, Ã µÃ ºÃ Ã ÃÃ ° Ã ±ÃÃ Ã  If its sugar content is between 0 and 6 grams per litre. brut, herb, briutas, bruts, tvrdÃ ©, bruto, zelo suho, bardzo wytrawne, Ã ±ÃÃ Ã  If its sugar content is less than 12 grams per litre. extra dry, extra trocken, extra seco, labai sausas, ekstra kuiv, ekstra sausais, kÃ ¼lÃ ¶nlegesen szÃ ¡raz, wytrawne, suho, zvlÃ ¡Ã ¡tÃ  suchÃ ©, extra suchÃ ©, Ã µÃ ºÃ Ã ÃÃ ° Ã Ã Ã Ã ¾, extra sec, ekstra tÃ ¸r, vrlo suho If its sugar content is between 12 and 17 grams per litre. sec, trocken, secco, asciutto, dry, tÃ ¸r, Ã ¾Ã ·Ã Ã Ã , seco, torr, kuiva, sausas, kuiv, sausais, szÃ ¡raz, pÃ ³Ã wytrawne, polsuho, suchÃ ©, Ã Ã Ã Ã ¾, suho If its sugar content is between 17 and 32 grams per litre. demi-sec, halbtrocken, abboccato, medium dry, halvtÃ ¸r, Ã ·Ã ¼Ã ¯Ã ¾Ã ·Ã Ã ¿Ã , semi seco, meio seco, halvtorr, puolikuiva, pusiau sausas, poolkuiv, pussausais, fÃ ©lszÃ ¡raz, pÃ ³Ã sÃ odkie, polsladko, polosuchÃ ©, polosladkÃ ©, Ã ¿Ã ¾Ã »Ã Ã Ã Ã Ã ¾, polusuho If its sugar content is between 32 and 50 grams per litre. doux, mild, dolce, sweet, sÃ ¸d, Ã ³Ã »Ã Ã ºÃ Ã , dulce, doce, sÃ ¶t, makea, saldus, magus, Ã ©des, Ã §elu, sÃ odkie, sladko, sladkÃ ©, Ã Ã »Ã °Ã ´Ã ºÃ ¾, dulce, saldais, slatko If its sugar content is greater than 50 grams per litre. PART B List of terms referred to in Article 52(1), to be used for other products than those listed in Part A Terms Conditions of use Ã Ã Ã Ã ¾, seco, suchÃ ©, tÃ ¸r, trocken, kuiv, Ã ¾Ã ·Ã Ã Ã , dry, sec, secco, asciuttto, sausais, sausas, szÃ ¡raz, droog, wytrawne, seco, sec, suho, kuiva If its sugar content does not exceed:  4 grams per litre, or  9 grams per litre, provided that the total acidity expressed as grams of tartaric acid per litre is not more than 2 grams below the residual sugar content. Ã ¿Ã ¾Ã »Ã Ã Ã Ã Ã ¾, semiseco, polosuchÃ ©, halvtÃ ¸r, halbtrocken, poolkuiv, Ã ·Ã ¼Ã ¯Ã ¾Ã ·Ã Ã ¿Ã , medium dry, demi-sec, abboccato, pussausais, pusiau sausas, fÃ ©lszÃ ¡raz, halfdroog, pÃ ³Ã wytrawne, meio seco, adamado, demisec, polsuho, puolikuiva, halvtorrt, polusuho If its sugar content exceeds the maximum permitted but does not exceed:  12 grams per litre, or  18 grams per litre, provided that the total acidity expressed as grams of tartaric acid per litre is not more than 10 grams below the residual sugar content. Ã ¿Ã ¾Ã »Ã Ã Ã »Ã °Ã ´Ã ºÃ ¾, semidulce, polosladkÃ ©, halvsÃ ¸d, lieblich, poolmagus, Ã ·Ã ¼Ã ¯Ã ³Ã »Ã Ã ºÃ ¿Ã , medium, medium sweet, moelleux, amabile, pussaldais, pusiau saldus, fÃ ©lÃ ©des, halfzoet, pÃ ³Ã sÃ odkie, meio doce, demidulce, polsladko, puolimakea, halvsÃ ¶tt, poluslatko If its sugar content exceeds the maximum permitted but does not exceed 45 grams per litre. Ã Ã »Ã °Ã ´Ã ºÃ ¾, dulce, sladkÃ ©, sÃ ¸d, sÃ ¼ss, magus, Ã ³Ã »Ã Ã ºÃ Ã , sweet, doux, dolce, saldais, saldus, Ã ©des, Ã §elu, zoet, sÃ odkie, doce, dulce, sladko, makea, sÃ ¶tt, slatko. If its sugar content is of at least 45 grams per litre. ANNEX IV LIST OF WINE GRAPE VARIETIES AND THEIR SYNONYMS THAT MAY APPEAR ON THE LABELLING OF WINES (1) PART A List of wine grape varieties and their synonyms that may appear on the labelling of wines in accordance with Article 50(3) Name of a protected designation of origin or geographical indication Variety name or its synonyms Countries that may use the variety name or one of its synonyms (2) 1 Alba (IT) Albarossa Italyo 2 Alicante (ES) Alicante Bouschet Greeceo, Italyo, Portugalo, Algeriao, Tunisiao, United Stateso, Cypruso , South Africa, Croatia NB: The name Alicante may not be used on its own to designate wine. 3 Alicante Branco Portugal o 4 Alicante Henri Bouschet Franceo, Serbia and Montenegro (6) 5 Alicante Italy o 6 Alikant Buse Serbia and Montenegro (4) 7 Avola (IT) Nero d'Avola Italy 8 Bohotin (RO) BusuioacÃ  de Bohotin Romania 9 Borba (PT) Borba Spain o 10 Bourgogne (FR) Blauburgunder Former Yugoslav Republic of Macedonia (13-20-30), Austria (18-20), Canada (20-30), Chile (20-30), Italy (20-30), Switzerland 11 Blauer Burgunder Austria (10-13), Serbia and Montenegro (17-30) 12 Blauer FrÃ ¼hburgunder Germany (24) 13 Blauer SpÃ ¤tburgunder Germany (30), Former Yugoslav Republic of Macedonia (10-20-30), Austria (10-11), Bulgaria (30), Canada (10-30), Chile (10-30), Romania (30), Italy (10-30) 14 Burgund Mare Romania (35, 27, 39, 41) 14a Borgonja istarska Croatia 15 Burgundac beli Serbia and Montenegro (34) 15a Burgundac bijeli Croatia 17 Burgundac crni Serbia and Montenegro (11-30), Croatia 18 Burgundac sivi Croatiao, Serbia and Montenegro o 19 Burgundec bel Former Yugoslav Republic of Macedonia o 20 Burgundec crn Former Yugoslav Republic of Macedonia (10-13-30) 21 Burgundec siv Former Yugoslav Republic of Macedonia o 22 Early Burgundy United States o 23 FehÃ ©r Burgundi, Burgundi Hungary (31) 24 FrÃ ¼hburgunder Germany (12), Netherlands o 25 Grauburgunder Germany, Bulgaria, Hungaryo, Romania (26) 26 Grauer Burgunder Canada, Romania (25), Germany, Austria 27 Grossburgunder Romania (37, 14, 40, 42) 28 Kisburgundi kÃ ©k Hungary (30) 29 Nagyburgundi Hungaryo 30 SpÃ ¤tburgunder Former Yugoslav Republic of Macedonia (10-13-20), Serbia and Montenegro (11-17), Bulgaria (13), Canada (10-13), Chile, Hungary (29), Moldovao, Romania (13), Italy (10-13), United Kingdom, Germany (13) 31 WeiÃ burgunder South Africa (33), Canada, Chile (32), Hungary (23), Germany (32, 33), Austria (32), United Kingdomo, Italy 32 WeiÃ er Burgunder Germany (31, 33), Austria (31), Chile (31), Slovenia, Italy 33 Weissburgunder South Africa (31), Germany (31, 32), United Kingdom, Italy, Switzerland o 34 Weisser Burgunder Serbia and Montenegro (15) 35 Calabria (IT) Calabrese Italy 36 Cotnari (RO) GrasÃ  de Cotnari Romania 37 Franken (DE) BlaufrÃ ¤nkisch Czech Republic (39), Austriao, Germany, Slovenia (Modra frankinja, Frankinja), Hungary, Romania (14, 27, 39, 41) 38 FrÃ ¢ncuÃÃ  Romania 39 Frankovka Czech Republic (37), Slovakia (40), Romania (14, 27, 38, 41), Croatia, 40 Frankovka modrÃ ¡ Slovakia (39) 41 KÃ ©kfrankos Hungary, Romania (37, 14, 27, 39) 42 Friuli (IT) Friulano Italy 43 Graciosa (PT) Graciosa Portugal o 44 Ã Ã µÃ »Ã ½Ã ¸Ã º (BU) Melnik Ã Ã µÃ »Ã ½Ã ¸Ã º Melnik Bulgaria 45 Montepulciano (IT) Montepulciano Italy o 46 MoravskÃ © (CZ) Cabernet Moravia Czech Republic o 47 Moravia dulce Spain o 48 Moravia agria Spain o 49 MuÃ ¡kat moravskÃ ½ Czech Republico, Slovakia 50 OdobeÃti (RO) GalbenÃ  de OdobeÃti Romania 51 Porto (PT) Portoghese Italy o 52 Rioja (ES) TorrontÃ ©s riojano Argentina o 53 Sardegna (IT) Barbera Sarda Italy 54 Sciacca (IT) Sciaccarello France 55 Teran (SI) Teran Croatia (3) PART B List of wine grape varieties and their synonyms that may appear on the labelling of wines in accordance with Article 50(4) Name of a protected designation of origin or geographical indication Variety name or its synonyms Countries that may use the variety name or one of its synonyms (4) 1 Mount Athos  Agioritikos (GR) Agiorgitiko Greece, Cypruso 2 Aglianico del Taburno (IT) Aglianico Italyo, Greeceo, Maltao, United States 2a Aglianico del Taburno Aglianico crni Croatia Aglianico del Vulture (IT) Aglianicone Italy o 4 Aleatico di Gradoli (IT) Aleatico di Puglia (IT) Aleatico Italy, Australia, United States 5 Ansonica Costa dell'Argentario (IT) Ansonica Italy, Australia 6 Conca de Barbera (ES) Barbera Bianca Italy o 7 Barbera South Africao, Argentinao, Australiao, Croatiao, Mexicoo, Sloveniao, Uruguayo, United Stateso, Greeceo, Italyo, Maltao 8 Barbera Sarda Italy o 9 Malvasia di Castelnuovo Don Bosco (IT) Bosco Eliceo (IT) Bosco Italy o 10 Brachetto d'Acqui (IT) Brachetto Italy, Australia 11 Etyek-Buda (HU) Budai Hungary o 12 Cesanese del Piglio (IT) Cesanese di Olevano Romano (IT) Cesanese di Affile (IT) Cesanese Italy, Australia 13 Cortese di Gavi (IT) Cortese dell'Alto Monferrato (IT) Cortese Italy, Australia, United States 14 Duna (HU) Duna gyÃ ¶ngye Hungary 15 DunajskostredskÃ ½ (SK) Dunaj Slovakia 16 CÃ ´te de Duras (FR) Durasa Italy 17 Korinthos-Korinthiakos (GR) Corinto Nero Italy o 18 Korinthiaki Greece o 19 Fiano di Avellino (IT) Fiano Italy, Australia, United States 20 Fortana del Taro (IT) Fortana Italy, Australia 21 Freisa d'Asti (IT) Freisa di Chieri (IT) Freisa Italy, Australia, United States 22 Greco di Bianco (IT) Greco di Tufo (IT) Greco Italy, Australia 23 Grignolino d'Asti (IT) Grignolino del Monferrato Casalese (IT) Grignolino Italy, Australia, United States 24 IzsÃ ¡ki Arany SÃ ¡rfehÃ ©r (HU) IzsÃ ¡ki SÃ ¡rfehÃ ©r Hungary 25 Lacrima di Morro d'Alba (IT) Lacrima Italy, Australia 26 Lambrusco Grasparossa di Castelvetro Lambrusco grasparossa Italy 27 Lambrusco Italy, Australia (5), United States 28 Lambrusco di Sorbara (IT) 29 Lambrusco Mantovano (IT) 30 Lambrusco Salamino di Santa Croce (IT) 31 Lambrusco Salamino Italy 32 Colli Maceratesi Maceratino Italy, Australia 33 Nebbiolo d'Alba (IT) Nebbiolo Italy, Australia, United States, Croatia 34 Colli Orientali del Friuli Picolit (IT) Picolit Italy 35 Pikolit Slovenia 36 Colli Bolognesi Classico Pignoletto (IT) Pignoletto Italy, Australia 37 Primitivo di Manduria Primitivo Italy, Australia, United States, Croatia 38 Rheingau (DE) Rajnai rizling Hungary (41) 39 Rheinhessen (DE) Rajnski rizling Serbia and Montenegro (40-41-46), Croatia 40 Renski rizling Serbia and Montenegro (39-43-46), Slovenia o (45) 41 Rheinriesling Bulgariao, Austria, Germany (43), Hungary (38), Czech Republic (49), Italy (43), Greece, Portugal, Slovenia 42 Rhine Riesling South Africao, Australiao, Chile (44), Moldovao, New Zealando, Cyprus, Hungary o 43 Riesling renano Germany (41), Serbia and Montenegro (39-40-46), Italy (41) 44 Riesling Renano Chile (42), Malta o 45 Radgonska ranina Slovenia, Croatia 46 Rizling rajnski Serbia and Montenegro (39-40-43) 47 Rizling Rajnski Former Yugoslav Republic of Macedoniao, Croatiao 48 Rizling rÃ ½nsky Slovakia o 49 Ryzlink rÃ ½nskÃ ½ Czech Republic (41) 50 Rossese di Dolceacqua (IT) Rossese Italy, Australia 51 Sangiovese di Romagna (IT) Sangiovese Italy, Australia, United States, Croatia 52 Ã tajerska Slovenija (SI) Ã tajerska belina Slovenia, Croatia 52a Ã tajerska Slovenija (SI) Ã tajerka Croatia 53 Teroldego Rotaliano (IT) Teroldego Italy, Australia, United States 54 Vinho Verde (PT) Verdea Italy o 55 Verdeca Italy 56 Verdese Italy o 57 Verdicchio dei Castelli di Jesi (IT) Verdicchio di Matelica (IT) Verdicchio Italy, Australia 58 Vermentino di Gallura (IT) Vermentino di Sardegna (IT) Vermentino Italy, Australia, United States of America, Croatia 59 Vernaccia di San Gimignano (IT) Vernaccia di Oristano (IT) Vernaccia di Serrapetrona (IT) Vernaccia Italy, Australia 60 Zala (HU) ZalagyÃ ¶ngye Hungary (1) LEGEND:  : terms in italic : reference to the synonym for the wine grape variety  : o : no synonym  : terms in bold : column 3: name of the wine grape variety column 4: country where the name corresponds to a variety and reference to the variety  : terms not in bold : column 3: name of the synonym of a vine variety column 4: name of the country using the synonym of a vine variety (2) For the countries concerned, the derogations provided for in this Annex are authorised only in the case of wines bearing a protected designation of origin or geographical indication produced with the varieties concerned. (3) Solely for the Hrvatska Istra PDO (PDO-HR-A1652), on condition that Hrvatska Istra and Teran appear in the same visual field and that the font size of the name Teran is smaller than that of the words Hrvatska Istra. (4) For the countries concerned, the derogations provided for in this Annex are authorised only in the case of wines bearing a protected designation of origin or geographical indication produced with the varieties concerned. (5) Use authorised in accordance with the provisions of Article 22(4) of the Agreement of 1 December 2008 between the European Community and Australia on trade in wine (OJ L 28, 30.1.2009, p. 3). ANNEX V Indications authorised for use on wine labelling pursuant to Article 53(2) barrel fermented barrel matured barrel aged [ ¦]-cask fermented [indicate the type of wood] [ ¦]-cask matured [indicate the type of wood] [ ¦]-cask aged [indicate the type of wood] cask fermented cask matured cask aged The word cask may be replaced with the word barrel. ANNEX VI Terms referred to in Article 54(1) Member State Terms Austria Burg, DomÃ ¤ne, Eigenbau, Familie, Gutswein, GÃ ¼terverwaltung, Hof, Hofgut, Kloster, Landgut, Schloss, Stadtgut, Stift, Weinbau, Weingut, WeingÃ ¤rtner, Winzer, Winzermeister Czech Republic Sklep, vinaÃ skÃ ½ dÃ ¯m, vinaÃ stvÃ ­ Germany Burg, DomÃ ¤ne, Kloster, Schloss, Stift, Weinbau, WeingÃ ¤rtner, Weingut, Winzer France Abbaye, Bastide, Campagne, Chapelle, ChÃ ¢teau, Clos, Commanderie, Cru, Domaine, Mas, Manoir, Mont, MonastÃ ¨re, Monopole, Moulin, PrieurÃ ©, Tour Greece Ã Ã ³Ã Ã ­ÃÃ ±Ã Ã »Ã · (Agrepavlis), Ã Ã ¼ÃÃ µÃ »Ã ¹ (Ampeli), Ã Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã (-Ã µÃ ) (Ampelonas-(es)), Ã Ã Ã Ã ¿Ã ½Ã Ã ¹Ã ºÃ  (Archontiko), Ã Ã ¬Ã Ã Ã Ã ¿ (Kastro), Ã Ã Ã ®Ã ¼Ã ± (Ã tima), Ã Ã µÃ Ã Ã Ã ¹ (Metochi), Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri), Ã Ã Ã µÃ ¹Ã ½Ã  Ã Ã Ã ®Ã ¼Ã ± (Orino Ktima), Ã Ã Ã Ã ³Ã ¿Ã  (Pyrgos) Italy abbazia, abtei, ansitz, burg, castello, kloster, rocca, schlofl, stift, torre, villa Cyprus Ã Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (-Ã µÃ ) (Ampelonas (-es), Ã Ã Ã ®Ã ¼Ã ± (Ktima), Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri), Ã Ã ¿Ã ½Ã ® (Moni) Portugal Casa, Herdade, PaÃ §o, PalÃ ¡cio, Quinta, Solar Slovenia Klet, Kmetija, Posestvo, Vinska klet Slovakia KaÃ ¡tieÃ ¾, KÃ ºria, Pivnica, VinÃ ¡rstvo, UsadlosÃ ¥ ANNEX VII Restrictions on the use of specific types of bottle, as referred to in Article 56 1. FlÃ »te d'Alsace: (a) type: a glass bottle consisting of a straight cylindrical body with a long neck, with the following approximate proportions:  total height/diameter at base = 5:1,  height of the cylindrical body = total height/3; (b) the wines for which this type of bottle is reserved, in the case of wines produced from grapes harvested on French territory, are wines bearing the following protected designations of origin:  Alsace or vin d'Alsace, Alsace Grand Cru,  CrÃ ©py,  ChÃ ¢teau-Grillet,  CÃ ´tes de Provence, red and rosÃ ©,  Cassis,  JuranÃ §on, JuranÃ §on sec,  BÃ ©arn, BÃ ©arn-Bellocq, rosÃ ©,  Tavel, rosÃ ©. However, the restriction on the use of bottles of this type shall apply only to wines produced from grapes harvested on French territory. 2. Bocksbeutel or Cantil: (a) type: short-necked glass bottle, pot-bellied but flattened in shape; the base and the cross-section of the bottle at the point of greatest convexity are ellipsoidal:  the ratio between the long and short axes of the ellipsoidal cross-section = 2:1,  the ratio of the height of the convex body to the cylindrical neck of the bottle = 2,5:1; (b) wines for which this type of bottle is reserved: (i) German wines bearing the following protected designations of origin:  Franken,  Baden:  originating in Taubertal and SchÃ ¼pfergrund,  originating in the following parts of the local administrative area of Baden-Baden: Neuweier, Steinbach, Umweg and Varnhalt; (ii) Italian wines bearing the following protected designations of origin:  Santa Maddalena (St. Magdalener),  Valle Isarco (Eisacktaler), made from the Sylvaner and MÃ ¼ller-Thurgau varieties,  Terlaner, made from the Pinot bianco variety,  Bozner Leiten,  Alto Adige (SÃ ¼dtiroler), made from the Riesling, MÃ ¼ller-Thurgau, Pinot nero, Moscato giallo, Sylvaner, Lagrein, Pinot blanco (Weissburgunder) and Moscato rosa (Rosenmuskateller) varieties,  Greco di Bianco,  Trentino, made from the Moscato variety; (iii) Greek wines:  Agioritiko,  Rombola Kephalonias,  wines from the island of Kefalonia,  wines from the island of Paros,  wines bearing a protected geographical indication from Peloponnese; (iv) Portuguese wines:  rosÃ © wines and other wines bearing protected designations of origin and geographical indications which can be proven to have already been correctly and traditionally presented in cantil-type bottles before they were classified as wines with protected designations of origin and geographical indications. 3. Clavelin: (a) type: a short-necked glass bottle containing 0,62 litres, consisting of a cylindrical body with broad shoulders, giving the bottle a squat appearance, with approximately the following proportions:  total height/diameter at base = 2,75,  height of the cylindrical part = total height/2; (b) wines for which this type of bottle is reserved:  French wines bearing the following protected designations of origin:  CÃ ´te du Jura,  Arbois,  L'Etoile,  ChÃ ¢teau Chalon. 4. Tokaj: (a) type: a straight, long-necked, colourless glass bottle consisting of a cylindrical body with the following proportions:  height of cylindrical body/total height = 1:2,7,  total height/diameter at base = 1:3,6,  capacity: 500 ml; 375 ml, 250 ml, 100 ml or 187,5 ml (in case of exporting to a third country),  a seal made of the material of the bottle referring to the wine region or the producer may be placed on the bottle; (b) wines for which this type of bottle is reserved: Hungarian and Slovak wines bearing the following protected designations of origin:  Tokaj,  VinohradnÃ ­cka oblasÃ ¥ Tokaj, supplemented by one of the following protected traditional terms:  aszÃ º/vÃ ½ber,  aszÃ ºeszencia/vÃ ½berovÃ ¡ esencia,  eszencia/esencia,  mÃ ¡slas/mÃ ¡Ã ¡lÃ ¡Ã ¡,  fordÃ ­tÃ ¡s/forditÃ ¡Ã ¡,  szamorodni/samorodnÃ ©. However, the restriction on the use of bottles of this type shall apply only to wines produced from grapes harvested in Hungarian or Slovakian territory.